                      Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 1 of 84


                 THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                         mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                          492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                     Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
            5    333 South Grand Avenue                           Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                       ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                         edettmer@gibsondunn.com
            7                                                     ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;           elazarus@gibsondunn.com
            8    appearance pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                          555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                      San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100                 Telephone:    415.393.8200
          10     Dallas, TX 75201                                 Facsimile: 415.393.8306
                 Telephone:    214.698.3100
          11     Facsimile:    214.571.2900                       Attorneys for Defendant, APPLE INC.
          12

          13                                   UNITED STATES DISTRICT COURT
          14                                 NORTHERN DISTRICT OF CALIFORNIA
          15                                           OAKLAND DIVISION
          16     EPIC GAMES, INC.,                             CASE No. 4:20-cv-05640-YGR-TSH
          17                                                   DECLARATION OF MARK A. PERRY IN
                               Plaintiff, Counter-defendant,
                                                               SUPPORT OF DEFENDANT APPLE INC.’S
          18                                                   MOTION FOR AN ADVERSE
                                     v.                        CREDIBILITY FINDING
          19
                 APPLE INC.,                                   The Honorable Yvonne Gonzalez Rogers
          20

          21                   Defendant, Counterclaimant.

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                    DECLARATION OF MARK A. PERRY IN SUPPORT OF DEFENDANT APPLE INC.’S MOTION FOR AN
                                   ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 2 of 84


            1           I hereby declare as follows:
            2           1.        I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court.    I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case.      I submit this declaration in support of Apple’s motion
            5    for an adverse credibility finding.
            6           2.        Apple deposed Lori Wright on April 16, 2021.      Attached hereto as Exhibit A is a true
            7    and correct copy of excerpts of the transcript of Ms. Wright’s April 16, 2021 deposition testimony.
            8           3.        At no point after April 12, 2021 has Microsoft produced any additional documents in
            9    response to Apple’s subpoena.
          10            4.        Apple did not have an opportunity to review the Xbox profit and loss (“P&L”) statement
          11     discussed in Ms. Wright’s deposition, let alone prepare an effective cross-examination about its
          12     contents.   Nor has Apple had the opportunity to review any documents allegedly supporting
          13     Ms. Wright’s testimony that the iPhone does not compete with Xbox.
          14            5.        Attached hereto as Exhibit B is a true and correct copy of excerpts of the transcript of
          15     Ms. Wright’s May 5, 2021 trial testimony.
          16

          17            I declare under penalty of perjury under the laws of the United States that the foregoing is true
          18     and correct and that this Declaration was executed on May 6, 2021 at Oakland, California.
          19
          20                                                              /s/ Mark A. Perry
                                                                               Mark A. Perry
          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                     DECLARATION OF MARK A. PERRY IN SUPPORT OF DEFENDANT APPLE INC.’S MOTION FOR AN
                                    ADVERSE CREDIBILITY FINDING, 4:20-CV-05640-YGR-TSH
Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 3 of 84




             EXHIBIT A
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 4 of 84


1                    UNITED STATES DISTRICT COURT
2                NORTHERN DISTRICT OF CALIFORNIA
3                            OAKLAND DIVISION
4
5    EPIC GAMES, INC.,
6           Plaintiff,
            Counter-defendant,
7
                  vs.                          Case No. 4:20-cv-05640
8                                                        YGR
     APPLE INC.,
9
            Defendant,
10          Counterclaimant.
     ____________________________
11
12   IN RE APPLE IPHONE                        Case No. 4:11-cv-06714
     ANTITRUST LITIGATION                                YGR
13   ____________________________
     (caption cont'd)
14
15
16    *HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY*
17                  ZOOM DEPOSITION OF LORI WRIGHT
18   (Reported Remotely via Video & Web Videoconference)
19        Palo Alto, California (Deponent's location)
20                       Friday, April 16, 2021
21                                 Volume I
22
23
24   JOB NO. 4544487
25   PAGES 1 - 290

                                                                Page 1

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 5 of 84


1    DONALD R. CAMERON, et al.,
2           Plaintiffs,
3                 vs.                          Case No. 4:19-cv-03074
                                                         YGR
4    APPLE INC.,
5           Defendant.
     ____________________________
6
7
8
9
10    *HIGHLY CONFIDENTIAL OUTSIDE ATTORNEYS' EYES ONLY*
11                  ZOOM DEPOSITION OF LORI WRIGHT
12   (Reported Remotely via Video & Web Videoconference)
13        Palo Alto, California (Deponent's location)
14                       Friday, April 16, 2021
15                                 Volume I
16
17
18
19
20
     STENOGRAPHICALLY REPORTED BY:
21   REBECCA L. ROMANO, RPR, CSR, CCR
     California CSR No. 12546
22   Nevada CCR No. 827
     Oregon CSR No. 20-0466
23   Washington CCR No. 3491
24   JOB NO. 4544487
25

                                                                Page 2

                              Veritext Legal Solutions
                                   866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 6 of 84


1         A.   I am.                                            09:17:31

2         Q.   I'm sorry?

3         A.   I am.

4         Q.   What did you do today to prepare for your

5    deposition?                                                09:17:37

6         A.   I spoke with my attorneys a couple of

7    times over the course of the last week, and I had a

8    good night's sleep.

9         Q.   Great way to prepare for a deposition.

10             How many -- who did -- who were your             09:17:52

11   attorneys that you spoke to a couple of times in

12   the course of last week?

13        A.   The attorneys here present on this call.

14        Q.   Can you name them?

15        A.   I can name David, who --                         09:18:02

16   David Chiappetta, who's beside me.

17   Jonathan Kanter.    Tiffany Lee.   Who am I

18   forgetting.   On the Microsoft side, we have

19   Brien Jacobsen.    We have our Xbox counsel,

20   Linda Norman, Leigh Ann Lucero, who is not --              09:18:23

21   neither of them are on this call, but they are

22   internal Microsoft legal representations.        And --

23   who am I missing -- Shyla.

24             Those are the ones that I can remember.

25        Q.   How -- how long were the two calls,              09:18:45

                                                                 Page 22

                                Veritext Legal Solutions
                                     866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 7 of 84


1    approximately?                                             09:18:47

2           A.   Yesterday was about a half a day, a

3    little over.     And earlier in the week were three

4    hours or so.

5           Q.   Okay.   Your -- your attorney representing     09:18:59

6    you today is who?

7           A.   David from Perkins Coie.

8           Q.   Okay.   Is he rep- -- do you understand

9    him to be representing you and Microsoft or just

10   you?                                                       09:19:22

11          A.   We have actually not discussed this in

12   any detail.

13          Q.   Okay.   Who's paying his fees for today?

14          A.   I don't know.

15          Q.   You don't know?     Okay.                      09:19:31

16               Do you know if Epic is paying fees?

17          A.   I do not.   I have no knowledge of who's

18   paying whom anything.

19          Q.   Were -- during your preparation, was

20   anybody, other than Microsoft lawyers and Microsoft        09:19:41

21   employees, in- -- involved in your preparation for

22   your deposition?

23          A.   None that I recall.

24          Q.   None that you recall.

25               Was Epic -- any Epic folks involved in         09:19:58

                                                                 Page 23

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 8 of 84


1    here today?                                                09:52:34

2         A.   I am not.

3         Q.   Is this a workday, or did you take

4    vacation time for this?

5         A.   This a workday.                                  09:52:41

6         Q.   Okay.   So Microsoft is paying you today

7    like they would pay you yesterday or the day before

8    or -- or next week, right?

9         A.   Yes, because I have been subpoenaed to be

10   here, and I'm not working on other partner-related         09:52:55

11   matters because I'm here today.

12        Q.   Okay.   Have you searched your own

13   custodial documents in connection with this

14   litigation?

15        A.   Correct.                                         09:53:10

16        Q.   You have?

17        A.   Yes, I have.

18        Q.   Okay.   And -- and did you provide those

19   documents with -- don't tell me what they are, but

20   did you provide the documents to your attorneys?           09:53:17

21        A.   No.

22        Q.   Okay.   And -- and the reason you searched

23   them, then, was for what reason?

24        A.   Because it has been a while since our

25   activity was in full motion to work -- to attempt          09:53:34

                                                                 Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 9 of 84


1    to work with Apple to get xCloud into the store,            09:53:43

2    and I have had a lot of things happen since then,

3    and I needed to go back and look at the timelines.

4         Q.   Refresh your recollection on -- on the

5    events as it related to the xCloud?                         09:53:56

6         A.   Correct.

7         Q.   Do you have any -- I assume that's

8    because you anticipate testifying as to xCloud?

9              MR. CHIAPPETTA:     Objection.

10             You mean today, or at trial?                      09:54:08

11             MR. CALANDRA:     At trial.

12             THE DEPONENT:     No.     I did not look at

13   them for trial.     I looked at them for today.

14        Q    (By Mr. Calandra)       Okay.   You anticipated

15   I would ask you about the xCloud today?                     09:54:16

16        A.   Correct.

17        Q.   Okay.     You have any idea what the topics

18   of your trial testimony might be?

19        A.   I do not, other than xCloud.

20             (Exhibit 616 was marked for                       09:54:35

21   identification by the court reporter and is

22   attached hereto.)

23             MR. CALANDRA:     Okay.     So I'm going to ask

24   and mark as Defendants' Exhibit 616 -- this is

25   Tab 1, Lizzy.     This is a -- a document that was          09:54:43

                                                                  Page 53

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 10 of 84


1    you, within your job category, would be capable of         10:06:26

2    testifying to?

3               MR. CHIAPPETTA:     Objection.     Vague.

4               THE DEPONENT:     I would need more

5    specifics on exactly which aspects.                        10:06:36

6         Q.    (By Mr. Calandra)     Okay.    Does -- do

7    you -- do you have any documents -- company

8    documents or emails in your files that relate to

9    the issue of Xbox video game console business and

10   operations?                                                10:06:51

11              MR. CHIAPPETTA:     Objection.     Vague.

12              THE DEPONENT:     I am certain that I have

13   documents that relate to the console business

14   simply because it's something I'm generally updated

15   on but am not directly responsible for.                    10:07:13

16        Q.    (By Mr. Calandra)     I understand.

17              Did you review those documents in

18   preparation for this deposition?

19        A.    I did not.

20        Q.    Okay.   Do you intend to review them            10:07:23

21   before trial?

22        A.    I don't know what I intend to review

23   before trial at this point.

24        Q.    Okay.   The third topic, if you look back

25   on the exhibit, is "Xbox cloud gaming, including           10:07:34

                                                                  Page 62

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 11 of 84


1    xCloud and Game Pass," and we have been talking            10:07:37

2    about that a little bit.

3               You -- you -- you do intend to testify at

4    trial -- or you believe you are going to testify on

5    that issue?                                                10:07:46

6         A.    Again, I have no understanding or clarity

7    at this point on what I'm testifying about at

8    trial.

9         Q.    All right.   What level of knowledge do

10   you have about the technical aspects of Xbox cloud         10:07:58

11   gaming?

12              MR. CHIAPPETTA:     Objection.     Vague.

13              THE DEPONENT:     Can you be more specific

14   on which technical aspects?

15        Q.    (By Mr. Calandra)     Well, I know you are a    10:08:10

16   business development person, but are -- are you,

17   like, a techie?

18              MR. CHIAPPETTA:     Objection.     Vague.

19              THE DEPONENT:     I don't know how to answer

20   that question.                                             10:08:20

21        Q.    (By Mr. Calandra)     You ever do

22   programming?

23        A.    No.

24        Q.    Do you have any formal training on --

25   on -- on -- on any of the programming language that        10:08:26

                                                                  Page 63

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 12 of 84


1    is used for the xCloud?                                    10:08:30

2         A.    No.

3         Q.    Okay.   Do you have any company documents

4    or emails that relate to the xCloud?

5         A.    Yes.                                            10:08:40

6         Q.    You have a lot of them, don't you?

7         A.    Yes.

8         Q.    Okay.   And some of them you reviewed in

9    connection with this deposition, correct?

10        A.    I reviewed my own emails on the topic,          10:08:49

11   yes, that Apple also has, because all of them were

12   sent to Apple.

13        Q.    Well, you also have internal emails on

14   the xCloud, correct?

15        A.    Yes.                                            10:09:02

16        Q.    Okay.   You have a fair amount of internal

17   emails with regard to xCloud, I assume, right?

18        A.    I don't know what a "fair amount" is.

19        Q.    More than two dozen.

20        A.    I don't know.                                   10:09:14

21        Q.    You don't know.

22              Did you review any internal emails with

23   regard to xCloud in preparation for this

24   deposition?

25        A.    Did I review -- I'm sorry, repeat it one        10:09:25

                                                                  Page 64

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 13 of 84


1    look at the Epic Store as a place where Epic is               10:56:22

2    building up a place for their games to have

3    transactions in a storefront, and it's not -- it's

4    just not part of my thinking on who's competing in

5    which storefront.                                             10:56:44

6            Q.   Okay.   What about the Apple App Store; do

7    you -- do you consider that a competitor of the

8    Microsoft X store -- or the Microsoft Store for

9    Xbox?

10                MR. CHIAPPETTA:     Objection.     Assumes       10:56:58

11   facts not in the evidence.

12                THE DEPONENT:     I do not.

13           Q.   (By Mr. Calandra)     Why not?

14           A.   Because I think about it as an

15   alternative place where you purchase a subset of              10:57:13

16   our games for mobile, but it is not a place where

17   we meaningfully compete for transactions.

18           Q.   Do you compete at all, leaving aside the

19   extent to which you compete?

20                MR. CHIAPPETTA:     Objection.     Foundation.   10:57:30

21   Vague.

22                THE DEPONENT:     In -- in any -- none of

23   the conversations that I am in do we look at the

24   Apple App Store as a competing store.

25           Q.   (By Mr. Calandra)     All right.      But your   10:57:46

                                                                    Page 92

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 14 of 84


1    testimony, as I understand it, is -- with respect          10:57:47

2    to the Microsoft Store for Xbox, that you are not

3    aware of who its competitors are?

4               MR. CHIAPPETTA:     Objection.     Vague.

5    Misstates testimony.                                       10:57:57

6               THE DEPONENT:     That -- I -- what my

7    statement is, is that we don't look at the

8    storefronts, at this point, as competing

9    storefronts.   We look at these storefronts as

10   places that you can become to -- you can use our           10:58:13

11   software, acquire our software, become a

12   subscriber, become an Xbox member.        We don't think

13   about it in -- leading with the competing

14   storefront.

15        Q.    (By Mr. Calandra)     But doesn't the Xbox      10:58:29

16   store for -- the Xbox store seek to attract

17   developers to its store, say, perhaps, instead of

18   them selling on another store?

19              MR. CHIAPPETTA:     Objection.     Vague.

20   Foundation.                                                10:58:45

21              THE DEPONENT:     Our focus is to grow our

22   Game Pass and Xbox community and sell game titles

23   regardless of what store they are in.

24        Q.    (By Mr. Calandra)     Yeah, but when you

25   sell a game title on your -- your Microsoft Store          10:59:02

                                                                  Page 93

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 15 of 84


1    for Xbox, you make a commission, right?                     10:59:04

2         A.    Which title?

3         Q.    Well, let's take Fortnite.

4               When -- when FNBR is sold on the

5    Microsoft Store for Xbox, Microsoft makes a                 10:59:15

6    commission, right?

7         A.    Correct.

8               MR. CHIAPPETTA:     Same objections.

9         Q.    (By Mr. Calandra)     Okay.    And, obviously,

10   we know that Fortnite is no longer on iOS, but              10:59:21

11   before it was taken off of iOS, if somebody

12   downloaded Fortnite, which is on iOS, Microsoft

13   makes no commission, right?

14        A.    Correct.

15        Q.    Okay.   So I would assume Microsoft would        10:59:37

16   prefer that the download occur on its store?

17              MR. CHIAPPETTA:     Objection.     Vague.

18              THE DEPONENT:     I don't know that we have

19   a preference.

20              MR. EARNHARDT:     Counsel, I think you're       11:00:14

21   frozen.

22              (Technical difficulties;

23              Discussion off the stenographic record.)

24              MR. EARNHARDT:     You may be back with us,

25   but you froze for about 20 seconds.                         11:00:16

                                                                  Page 94

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 16 of 84


1                 MR. CALANDRA:     Okay.                           11:00:18

2                 MR. EARNHARDT:     Did you say something,

3    John?

4                 MR. CALANDRA:     Yeah, I didn't hear the

5    answer to the question.                                        11:00:21

6                 MR. CHIAPPETTA:     I don't think we heard

7    the question.

8                 MR. EARNHARDT:     I'm not sure -- I'm not

9    sure we heard the question.

10                MR. CALANDRA:     All right.      Why don't you   11:00:26

11   read me back, Rebecca, please, the last question

12   that you actually caught.

13                (Record read as follows:

14                "QUESTION:     So I would assume

15                Microsoft would prefer that the                   10:59:39

16                download occur on its store?

17                "Objection.     Vague.

18                "ANSWER:     I don't know that we have a

19                preference.")

20           Q.   (By Mr. Calandra)        Okay.   But you'll       11:00:54

21   agree with me that regardless of whether you have a

22   preference, if the download occurs on the iOS

23   platform, Microsoft makes zero.           If it occurs on

24   the Microsoft Store, Microsoft makes money?

25                MR. CHIAPPETTA:     Objection.      Vague as to   11:01:06

                                                                     Page 95

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 17 of 84


1    "the download."                                            11:01:07

2         Q.     (By Mr. Calandra)     And my example was

3    Fortnite.

4                MR. CHIAPPETTA:     Same objection.

5                THE DEPONENT:     We don't view them as        11:01:19

6    mutually exclusive, in many cases.         We hope that

7    customers will play Xbox on consoles and get

8    Fortnite from Microsoft in order to play on the

9    Xbox console.     We don't have a preference on

10   whether they also go and get Fortnite on mobile            11:01:39

11   when they could.

12               And, like, it feels that -- from my

13   perspective, that, yes, we want people to play

14   Fortnite on consoles, and we are working hard to

15   attract people to play on our platform, on our             11:02:02

16   console, and believe that they will have the best

17   experience in doing that when it comes to consoles.

18   So we hope they will play it on our console instead

19   of Sony.

20        Q.     (By Mr. Calandra)     Okay.    So you are      11:02:18

21   competing with Sony's console platform to try to

22   get players to play it on your -- your platform,

23   correct?

24        A.     Correct.

25        Q.     But you are saying that you are not            11:02:27

                                                                  Page 96

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 18 of 84


1    competing to try to get players to play on your            11:02:29

2    platform instead of or in lieu of a mobile

3    operating system platform like Android or iOS?

4         A.    That's correct.

5         Q.    And why is it that you don't -- why is it       11:02:40

6    that you are agnostic in the case of a mobile

7    platform; whereas, you are not agnostic in the case

8    of, say, Sony's platform?

9         A.    Because if you are choosing Sony's

10   platform, you are probably playing it on Sony and          11:02:59

11   not and Xbox.      If you are playing it on Xbox, you

12   are probably playing it on the Xbox plus mobile.

13        Q.    Okay.     So the -- the people who play

14   on -- on, say, iOS's platform, on the App Store,

15   are -- are, in your mind, likely to also be playing        11:03:21

16   on a console platform that might well be Sony; it

17   might be well Xbox?

18        A.    Correct.

19        Q.    Okay.     Do you have a sense of whether

20   they're more inclined to be playing on a console           11:03:33

21   platform, or are -- are they more inclined to be

22   playing on their mobile platform?

23              MR. CHIAPPETTA:     Objection.     Vague.

24              THE DEPONENT:     I don't have an

25   inclination.                                               11:03:47

                                                                  Page 97

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 19 of 84


1         Q.     (By Mr. Calandra)     Do most game players       11:03:48

2    play on a console platforms, or do most game

3    players play on mobile platforms?

4                MR. CHIAPPETTA:     Objection.     Vague and

5    compound.                                                    11:04:00

6                MR. EARNHARDT:     Object to the form.

7                THE DEPONENT:     I don't think I can speak

8    for what "most players" means.

9                MR. CALANDRA:     It means the majority.

10               MR. CHIAPPETTA:     Same objections.             11:04:16

11               MR. EARNHARDT:     Foundation.

12               MR. CHIAPPETTA:     Object to the form.

13               THE DEPONENT:     The data that we have on

14   players suggestion that they play on consoles plus

15   mobile and, many times, plus PC.                             11:04:34

16        Q.     (By Mr. Calandra)     Okay.    All three

17   platforms they play on; is that -- that's the data

18   you have?

19        A.     That is the data that we have.

20        Q.     Okay.   Does Microsoft have any exclusive        11:04:44

21   agreements with developers for exclusive game

22   content?

23               MR. CHIAPPETTA:     Objection.     Foundation.

24               THE DEPONENT:     Can you repeat the

25   question.                                                    11:05:00

                                                                   Page 98

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 20 of 84


1    on every console.       We are subsidizing the consoles      11:52:26

2    for the sake of the content revenue, and in order

3    for the economics to work for us to have a

4    profitable business, we, at this point, have not

5    opened it up to other stores because we've needed            11:52:50

6    to build this special purpose device and be able to

7    afford subsidizing the hardware.

8         Q.     (By Mr. Calandra)     Just so I clarify the

9    testimony, you began with "I don't know why that is

10   specifically.       I believe that it could be for the       11:53:05

11   fact..."

12               So is that speculation on your part?

13        A.     It is speculation on my part.         It is

14   speculation based off of my understanding of

15   business and what -- if I'm looking at a P&L and             11:53:17

16   economics on it, what I would believe.

17        Q.     Does -- does Xbox have a separate P&L for

18   Xbox itself, just the Xbox, you know, sort of

19   platform?

20               MR. CHIAPPETTA:     Objection.     Foundation.   11:53:33

21               THE DEPONENT:     Yes, we do.

22        Q.     (By Mr. Calandra)     Okay.     And -- and

23   you've seen that, correct?

24        A.     Correct.

25        Q.     Okay.     And -- and are those documents         11:53:41

                                                                  Page 123

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 21 of 84


1    that would be in your emails?                              11:53:44

2         A.      Yes.

3         Q.      Okay.   What is -- what is -- in -- in

4    connection with the Xbox profit and loss statement,

5    does it include console sales plus subscriptions           11:54:01

6    and -- and commissions -- and commissions?

7         A.      Yes, it does.

8         Q.      And does it lump them together, or does

9    it make them out separately?

10        A.      I don't recall whether commissions are        11:54:14

11   broken out separately.

12        Q.      Okay.   But the -- the actual profit and

13   loss statement groups all of those things -- the

14   consoles, the hardware, the -- the subscriptions,

15   all the revenue sources -- together in one P&L             11:54:25

16   statement; am I right?

17                MR. CHIAPPETTA:     Objection.     Vague.

18   Compound.

19                THE DEPONENT:     It has the components you

20   would expect on a P&L statement.                           11:54:38

21        Q.      (By Mr. Calandra)     Well, I want to be

22   clear that we expect the same components on the

23   statement.

24                So the -- the P&L statement of Xbox would

25   include the revenues from the -- the                       11:54:48

                                                                 Page 124

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 22 of 84


1    meeting.   I -- I don't personally remember taking         02:44:13

2    notes during the meeting.

3         Q.    And -- and, to your knowledge, did any of

4    your colleagues at Microsoft take notes during the

5    meeting?                                                   02:44:26

6         A.    There is -- there's -- I believe the

7    business development manager on my team took notes

8    in the first meeting.      I vaguely remember a recap.

9    The second meeting I don't remember any notes or

10   anyone taking notes.                                       02:44:54

11        Q.    And who was the business development

12   manager who took the notes during the first

13   meeting?

14        A.    His name is Rob Simister.

15        Q.    Rob Simister?                                   02:45:02

16        A.    Uh-huh.

17        Q.    Okay.     Have you ever seen Rob's notes --

18   Rob Simister's notes?

19        A.    I vaguely recall a meeting recap he may

20   have sent after the meeting, summarizing his               02:45:14

21   interpretation of what he heard.

22        Q.    So he emailed after the meeting to you a

23   summary of what he heard at the meeting?

24        A.    That's my recollection.

25        Q.    Okay.     Do you know if that document was      02:45:27

                                                                 Page 210

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 23 of 84


1    profitable.       I believe that the business becomes          04:00:31

2    profitable by subsidizing the console over a period

3    of time.

4         Q.     No.     I -- I understand the point.         You

5    are saying, well, when you look at the console in              04:00:42

6    isolation, it's not profitable.         But when you look

7    at the business, the subscriptions, the revenues

8    generated from it, the business overall becomes

9    profitable over time.

10               That's your point --                               04:00:52

11        A.     Correct.

12        Q.     -- right?

13        A.     We pay for the hardware in order to

14   provide the content and make money on the content.

15        Q.     Sort of the console is the means to the            04:01:05

16   end -- right? -- because with the console, people

17   get the content.       With the content, you make money.

18   Overall, it's a profitable business model?

19        A.     Correct.

20        Q.     Okay.     Now -- but just so I am clear,           04:01:15

21   is -- is your -- your -- what is the source of your

22   information or knowledge about the profitability of

23   the business segment that is Xbox?

24        A.     I am aware that Xbox is a profitable

25   business.                                                      04:01:36

                                                                    Page 258

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 24 of 84


1         Q.      Okay.   And that's from reading documents?          04:01:36

2         A.      Correct.

3         Q.      Okay.   And these would be documents that

4    come to you in the ordinary course of business?

5         A.      That's accurate, yes.       I read documents        04:01:50

6    and understand, through day to day, the

7    profitability of the business, yes.

8         Q.      Okay.   None of those documents have been

9    produced in this case, to your knowledge, have --

10   have they?                                                       04:02:05

11                MR. CHIAPPETTA:     Calls for speculation.

12                THE DEPONENT:     I am --

13                MR. EARNHARDT:     Object to the form.       That

14   misstates the record.

15                THE DEPONENT:     I am not aware of what's          04:02:11

16   been produced in this case.

17        Q.      (By Mr. Calandra)     Okay.    Are you aware

18   of the Coalition of App Fairness?          Do you know what

19   that is?

20        A.      I do not.                                           04:02:31

21        Q.      You never heard of it?

22        A.      No.

23        Q.      Going back to Dr. Susan Athey, I asked

24   about her before.        You said -- I believe you said

25   you did not know her.                                            04:02:45

                                                                      Page 259

                                    Veritext Legal Solutions
                                         866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 25 of 84


1                Am I -- am I -- is my understanding              04:02:46

2    correct?

3          A.    That is correct.

4          Q.    And am I correct you've never heard --

5          A.    Will you repeat her name?                        04:02:53

6          Q.    Well, I will get the exact spelling just

7    to make sure I didn't butcher the name.           Hold on.

8                Dr. Susan Athey, A-T-H-E-Y.

9          A.    Will you spell it more time?        I'm sorry.

10         Q.    A -- A-T-H-E-Y.     Susan --                     04:03:13

11   Dr. Susan Athey, A-T-H-E-Y.

12         A.    I am not aware of her, no.

13         Q.    You never heard -- you don't know who she

14   is?   If she was standing in front of you, you

15   wouldn't know?                                               04:03:24

16         A.    I -- that is accurate.

17         Q.    Okay.   And said you are not aware of

18   the -- you never heard of the Coalition for App

19   Fairness?

20         A.    I have not.                                      04:03:34

21         Q.    Okay.   You did look at a document before

22   that had the -- the -- the Microsoft principles

23   that it was adopting based upon the Coalition of

24   App Fairness.

25               Do you remember that?                            04:03:44

                                                                  Page 260

                                   Veritext Legal Solutions
                                        866 299-5127
     Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 26 of 84


1            A.     The one that I saw for the first time            04:03:47

2    today?       Yes.

3            Q.     Okay.     So you hadn't -- okay.      That's

4    fine.

5                   THE COURT REPORTER:      Hold on.     Hold on.   04:03:53

6    Hold on.

7                   (Technical issues;

8                   Discussion off the stenographic record.)

9            Q.     (By Mr. Calandra)     Fair enough to say you

10   haven't seen any communications with the Coalition              04:04:26

11   for App Fairness, I assume, right?

12           A.     That's accurate.

13           Q.     Okay.     Now, do you -- do you have --

14   maybe -- maybe you've answered this, but do you

15   have any communications in your files relating to               04:04:41

16   Epic?

17           A.     That's broad.     I don't -- maybe.

18           Q.     And -- and why would you -- why would you

19   have any communications in your files relating to

20   Epic?                                                           04:04:59

21                  MR. CHIAPPETTA:     Calls for speculation.

22                  THE DEPONENT:     I'm in the gaming

23   organization.          I'm a member of the gaming

24   leadership team.          Emails get sent.    I don't know.

25   Perhaps there's emails there.           I don't know.           04:05:19

                                                                     Page 261

                                      Veritext Legal Solutions
                                           866 299-5127
Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 27 of 84




             EXHIBIT B
Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 28 of 84




                                                VOLUME 3

                                            Pages 487 - 777

                                       UNDER SEAL PAGES - 586 - 588

                    UNITED STATES DISTRICT COURT

                  NORTHERN DISTRICT OF CALIFORNIA

Before The Honorable YVONNE GONZALEZ ROGERS, Judge

EPIC GAMES, INC.,           )
                            )
       Plaintiff,           )          NO. C-20-5640 YGR
                            )
  vs.                       )          Wednesday, May 5, 2021
                            )
APPLE, INC.,                )          Oakland, California
                            )
       Defendant.           )          BENCH TRIAL
____________________________)
APPLE, INC.,                )
                            )
       Counterclaimant,     )
  vs.                       )
                            )
EPIC GAMES, Inc.,           )
                            )
       Counter-Defendant.   )
____________________________)


               REPORTER'S TRANSCRIPT OF PROCEEDINGS

APPEARANCES:

For Plaintiff:               CRAVATH, SWAINE & MOORE, LLP
                             825 Eighth Avenue
                             New York, New York 10019
                       BY:   KATHERINE B. FORREST, ESQUIRE
                             GARY A. BORNSTEIN, ESQUIRE
                             YONATAN EVEN, ESQUIRE

                      (Appearances continued.)

Reported By:                 Diane E. Skillman, CSR 4909, RPR, FCRR
                             Official Court Reporter
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 29 of 84 535
                                    WRIGHT - DIRECT / EARNHARDT

09:04:30   1   A.   It was not.

09:04:32   2   Q.   At a very high level -- we will get into the details

09:04:35   3   later -- but why not?

09:04:36   4   A.   There were multiple policies that were in place in the App

09:04:40   5   Store that prevented game streaming from being possible to

09:04:46   6   deliver through the App Store. We were able to work through

09:04:50   7   some of the policy issues, and so all the policies changed,

09:04:55   8   but the broadest issue we were not able to resolve.

09:04:58   9   Q.   We'll come back to that later, but first let's just cover

09:05:01 10    from basics about Xbox.

09:05:03 11         So, first of all, what is an Xbox?

09:05:06 12    A.   Well, Xbox in its broadest sense is our products and

09:05:10 13    services for gaming. If you refer to Xbox as a piece of

09:05:16 14    hardware, that console is a box that delivers a gaming

09:05:20 15    experience to a community.

09:05:23 16    Q.   Okay. Is that an Xbox console?

09:05:26 17    A.   Yes. That's our series X.

09:05:28 18    Q.   What is the Xbox console marketed to consumers as being?

09:05:35 19    A.   A gaming experience.

09:05:37 20    Q.   Is the Xbox console designed to optimize any particular

09:05:42 21    functionality?

09:05:44 22    A.   It is designed to optimize the game experience.

09:05:49 23    Q.   Can A user take a picture on an Xbox console?

09:05:53 24    A.   No.

09:05:54 25    Q.   Could a user order an Uber through the Uber application on
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 30 of 84 536
                                    WRIGHT - DIRECT / EARNHARDT

09:05:57   1   an Xbox console?

09:05:58   2   A.   No.

09:05:59   3   Q.   Could you get driving directions while you were driving on

09:06:03   4   an Xbox console?

09:06:05   5   A.   No.

09:06:06   6   Q.   Can you do anything at all with an Xbox console if it's

09:06:10   7   not plugged into a power outlet?

09:06:13   8   A.   No.

09:06:20   9   Q.   If a user only owned an Xbox and not a smartphone, could

09:06:27 10    the user do any of the things I just asked you about: Take a

09:06:31 11    picture, order an Uber, get driving directions?

09:06:34 12    A.   They could not.

09:06:43 13    Q.   To be clear, does the Xbox console have a battery?

09:06:46 14    A.   No.

09:06:46 15    Q.   Does it have a screen?

09:06:48 16    A.   No.

09:06:48 17    Q.   How do you see the games?

09:06:50 18    A.   You have to plug it into a monitor or a PC, some display

09:06:56 19    screen.

09:06:56 20    Q.   Does the Xbox have speakers?

09:06:58 21    A.   It does not.

09:06:59 22    Q.   How do you hear the games?

09:07:00 23    A.   Through the display device or auxiliary sound.

09:07:03 24    Q.   Does the Xbox have touchscreen functionality to control

09:07:06 25    the games?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 31 of 84 537
                                    WRIGHT - DIRECT / EARNHARDT

09:07:07   1   A.   The Xbox console does not have touch controls.

09:07:10   2   Q.   How do you control the games?

09:07:11   3   A.   Through a controller.

09:07:14   4   Q.   Can the Xbox console connect to the internet?

09:07:17   5   A.   Yes.

09:07:18   6   Q.   How?

09:07:19   7   A.   Over ethernet or WiFi.

09:07:22   8   Q.   Does it have a cellular chip?

09:07:24   9   A.   It does not.

09:07:25 10    Q.   Would it be possible for a user to play the Xbox console

09:07:29 11    without owning other equipment such as a TV, speakers,

09:07:33 12    ethernet connection?

09:07:35 13    A.   No.

09:07:39 14    Q.   What products, if any, compete with the Xbox console for

09:07:45 15    hardware sales?

09:07:46 16    A.   The most direct competitor for hardware sales would be the

09:07:50 17    Sony PlayStation.

09:07:52 18    Q.   Are there any others?

09:07:53 19    A.   There is the Nintendo Switch but to a much lesser extent.

09:07:57 20    Q.   Any others?

09:07:57 21    A.   No.

09:07:58 22    Q.   Okay. What about the iPhone?

09:08:01 23    A.   The iPhone as a competition?

09:08:04 24    Q.   Yes.

09:08:04 25    A.   We certainly don't view iPhone as a competing device.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 32 of 84 538
                                    WRIGHT - DIRECT / EARNHARDT

09:08:08   1   Q.    What about the iPad?

09:08:09   2   A.    We do not view the iPad as a competing device.

09:08:12   3   Q.    In your role in business development at Xbox, do you try

09:08:16   4   to convince users to buy an Xbox console rather than an

09:08:22   5   iPhone?

09:08:22   6   A.    No.

09:08:25   7   Q.    Why not?

09:08:28   8   A.    Because we view the opportunity for gamers to -- they make

09:08:35   9   a choice to have the game experience with a console or they

09:08:38 10    play on a PC. Sometimes that's an "and." And they also want

09:08:44 11    to play on mobile devices. So they are additives. They are

09:08:49 12    not replacements.

09:08:49 13    Q.    That was going to be my next question. Do you view the

09:08:52 14    Xbox console as a replacement or substitute for the iPhone?

09:08:55 15    A.    No. I'm not aware of.

09:08:57 16    Q.    Do you view the Xbox console as a replacement or

09:09:00 17    substitute for the iPad?

09:09:02 18    A.    No.

09:09:04 19    Q.    Based on your experience, do Xbox users also have

09:09:11 20    smartphones?

09:09:12 21    A.    Yes.

09:09:16 22    Q.    So let's talk about the games available to play on Xbox.

09:09:20 23          First of all, does a video game have to be programmed

09:09:24 24    specifically for the Xbox for the Xbox console to be able to

09:09:29 25    run it?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 33 of 84 539
                                    WRIGHT - DIRECT / EARNHARDT

09:09:30   1   A.    Yes.

09:09:30   2   Q.    And is there -- do you have a name for the type of games

09:09:34   3   that are typically developed for Xbox consoles?

09:09:39   4   A.    In its broadest sense, there are AAA games which are kind

09:09:43   5   of major blockbuster titles that get built for the Xbox or

09:09:48   6   individual developers who build games to be played. You know,

09:09:53   7   we typically refer to them just as console games.

09:09:57   8   Q.    And can you -- well, can you compare AAA or console games

09:10:04   9   to games that are available and written for mobile devices?

09:10:08 10    A.    For the most part, no. Mobile device games are typically

09:10:12 11    more casual. They're -- the vast majority are free to play

09:10:16 12    and then have in-app purchase mechanisms as part of them. So

09:10:21 13    there are certainly exceptions where a game can be played -- a

09:10:25 14    different version of the game but the same title can be played

09:10:27 15    on mobile and console. But, no, it is -- as a majority rule,

09:10:32 16    no.

09:10:33 17    Q.    Can you just describe the characteristics of what you call

09:10:35 18    AAA games or console quality games?

09:10:40 19    A.    These are games that, you know, have been -- the

09:10:43 20    developers have taken a design choice to build an experience

09:10:49 21    that they want to have rendered on, you know -- with all the

09:10:53 22    compute power, graphic fidelity, that this box provides. And

09:10:57 23    so there are a lot of immersive games, you know, very, you

09:11:02 24    know, thoughtful, long storyline games that are traditionally

09:11:04 25    the type of games that we have on console.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 34 of 84 540
                                    WRIGHT - DIRECT / EARNHARDT

09:11:08   1   Q.   And relative to games that are designed for iOS, how do

09:11:13   2   those games compare in terms of the computing power required

09:11:17   3   to run them?

09:11:19   4   A.   They're just much, much larger size games. Like, you

09:11:23   5   know, 150 gig, 250, 450 gigabyte games. These are massive

09:11:30   6   game size files that run on the console. And so they take a

09:11:35   7   lot of graphics intensity and all sorts of other technical

09:11:40   8   requirements in order to render that experience on a console,

09:11:44   9   and you can't just move that over to an iPhone.

09:11:48 10    Q.   Just to level set for -- to make one thing clear, can

09:11:53 11    games that are specifically written to run on the Xbox console

09:11:59 12    run on the iOS operating system?

09:12:03 13    A.   The vast majority of those games cannot be run on the

09:12:08 14    iPhone natively. They cannot be downloaded onto the iPhone.

09:12:14 15    What I imagine we'll talk about later is there is an ability

09:12:18 16    to stream those games to an iPhone.

09:12:21 17    Q.   We will get into that later, and my question really is, if

09:12:23 18    a game is coded to run on the Xbox console, can that code

09:12:27 19    unchanged be imported to iOS and run?

09:12:30 20    A.   No. You have to rewrite the game.

09:12:32 21    Q.   And are there some games that by the very nature of there

09:12:37 22    size and complexity cannot be even recoded to run on mobile

09:12:42 23    once they've been designed for Xbox?

09:12:45 24    A.   Yes.

09:12:48 25    Q.   Can you give me -- can you give me an example?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 35 of 84 541
                                    WRIGHT - DIRECT / EARNHARDT

09:12:52   1   A.   Halo.

09:12:53   2   Q.   What is Halo?

09:12:56   3   A.   Halo is a game that is developed by our -- by Microsoft

09:13:00   4   Studios, and it is a game that cannot run -- that has been

09:13:08   5   built for the console. A large game. It could not run on

09:13:12   6   mobile.

09:13:14   7   Q.   Approximately how many gigabytes are required to download

09:13:20   8   the game Halo?

09:13:22   9   A.   I haven't looked. I think it's some -- if I remember, I

09:13:25 10    think it's about 150 gigabytes.

09:13:28 11    Q.   And what is the typical download size supported by an iOS

09:13:32 12    device?

09:13:35 13    A.   I think the biggest games are in the 3-to-4 gigabyte range

09:13:41 14    with an average of 35, 45 meg, if I remember correctly.

09:13:46 15    Q.   So roughly Halo is 50 times too large to run on iOS?

09:13:53 16    A.   Yeah.

09:13:55 17    Q.   Are there other examples like Halo that are too big or too

09:14:01 18    intensive to run natively on iOS?

09:14:04 19    A.   A lot of -- many, many of our titles would either consume

09:14:08 20    the entire storage capacity or not run at all on those, so,

09:14:13 21    you know, we have a long list of titles.

09:14:15 22    Q.   Okay. Looking at it from the other direction, are there

09:14:18 23    games available on iOS that are not available to play on the

09:14:23 24    Xbox console?

09:14:24 25    A.   Sure.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 36 of 84 542
                                    WRIGHT - DIRECT / EARNHARDT

09:14:25   1   Q.   And what types of games are those?

09:14:28   2   A.   They're typically casual games that have been written for

09:14:31   3   mobile or someone has taken a choice to write a core mobile

09:14:36   4   game that will work well on an iPhone.

09:14:39   5   Q.   So in your experience, why does a developer choose to

09:14:43   6   develop a game simply for the iPhone and not for the Xbox?

09:14:51   7                MR. SRINIVASAN:        Objection. Foundation.

09:14:54   8                THE COURT:        Lay some foundation.

09:14:55   9        Sustained.

09:14:57 10    BY MR. EARNHARDT:

09:14:57 11    Q.   Do you have an understanding as to the process that

09:14:59 12    developers go through in deciding how to design their games or

09:15:05 13    for which console?

09:15:07 14    A.   I don't have a depth understanding. I know that there are

09:15:10 15    design choices and platform choices that have to be made on

09:15:13 16    these, and there are games that again you take a choice to go

09:15:17 17    and write this game to run on console or you're just going to

09:15:21 18    do like an easier game and put in, you know, free-to-play

09:15:26 19    hooks throughout it for monetization or you are going to do a

09:15:31 20    sandbox game where like a Roblox game where it's a single app

09:15:36 21    with lots of games inside of it.

09:15:38 22    Q.   Let me actually just show you one document.

09:15:45 23                 THE COURT:        Ms. Wright, while he is getting that, let

09:15:47 24    me ask, do you -- how many of the games are developed by your

09:15:53 25    in-house Microsoft folks versus third parties?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 37 of 84 543
                                    WRIGHT - DIRECT / EARNHARDT

09:15:56   1               THE WITNESS:        That's a great question. I don't know

09:15:58   2   the exact split. I would venture a guess, and that would be

09:16:06   3   probably there is roughly 3500 games in -- that we play on an

09:16:12   4   Xbox and there are probably I would say less than a hundred

09:16:17   5   that are developed by Microsoft.

09:16:19   6               THE COURT:       Okay. So principally third party?

09:16:24   7               THE WITNESS:        Yes.

09:16:24   8               THE COURT:       Okay. Go ahead.

09:16:27   9               MR. EARNHARDT:          Your Honor, would you like a binder

09:16:29 10    of these exhibits?

09:16:30 11                THE COURT:       Sure. I mean, I think we pulled them

09:16:33 12    before.

09:16:51 13    BY MR. EARNHARDT:

09:16:52 14    Q.   If you could turn in your binder to Exhibit PX2476. Just

09:17:06 15    let me know when you're there.

09:17:08 16    A.   Okay. I'm there.

09:17:09 17    Q.   What is the title of this presentation?

09:17:10 18    A.   "GGPD Portfolio Team, Executive Portfolio Update."

09:17:18 19    Q.   And GGPD is Global Gaming Partnership and Development?

09:17:22 20    A.   That's correct.

09:17:24 21    Q.   What is it date of this presentation?

09:17:25 22    A.   August of 2020.

09:17:26 23                MR. EARNHARDT:          Your Honor, I move to admit PX2476.

09:17:30 24                THE COURT:       Is there objection?

09:17:32 25                MR. SRINIVASAN:        No objection.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 38 of 84 544
                                    WRIGHT - DIRECT / EARNHARDT

09:17:34   1                THE COURT:        2476 is admitted.

09:17:36   2              (Plaintiff's Exhibit 2476 received in evidence)

09:17:36   3   BY MR. EARNHARDT:

09:17:36   4   Q.   If you could turn to the first page. Now, be very

09:17:39   5   careful. There is information that has been redacted from

09:17:42   6   this, so don't read any of the information here. Just try to

09:17:44   7   listen carefully to my questions, and I will be very careful

09:17:47   8   in what I ask you about.

09:17:49   9   A.   I'm sorry. Are we on the 76.4, "Worldwide Xbox One

09:17:56 10    Releases"?

09:17:57 11    Q.   Yes. Where it says "Worldwide High Profile Xbox One

09:18:01 12    Releases." Do you see that?

09:18:03 13    A.   I do.

09:18:03 14    Q.   Do you see there are different columns on this chart for

09:18:06 15    third quarter, fourth quarter, and first quarter?

09:18:10 16    A.   I do.

09:18:11 17    Q.   Each column shows the Xbox One releases in that quarter or

09:18:14 18    expected for that quarter?

09:18:16 19    A.   Correct.

09:18:16 20    Q.   So I just want to take an example. If you look at the

09:18:19 21    second quarter -- I'm sorry -- the fourth -- withdrawn.

09:18:22 22         If you look at the second column, the fourth quarter for

09:18:26 23    calendar year 2020, and you take a look at the second title,

09:18:30 24    FIFA 21?

09:18:32 25    A.   Uh-huh.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 39 of 84 545
                                    WRIGHT - DIRECT / EARNHARDT

09:18:33   1   Q.    Do you see under that, there are a series of -- there's a

09:18:38   2   series of information?

09:18:39   3   A.    Uh-huh.

09:18:40   4   Q.    October 2020. What -- that's the anticipated release

09:18:42   5   date; is that right?

09:18:46   6   A.    I'm sorry. You are asking the fourth quarter? Is that

09:18:49   7   the anticipated release date?

09:18:50   8   Q.    Well, under FIFA 21, it has the month October 2020. Do

09:18:55   9   you see?

09:18:55 10    A.    Yes.

09:18:56 11    Q.    Next to that it says "Electronic Arts." What is that?

09:19:00 12    A.    Electronics Arts is the publisher of FIFA 21.

09:19:04 13    Q.    Next to that it has a series of two-letter acronyms. Do

09:19:08 14    you know what those are?

09:19:09 15    A.    Yes. Those are the countries that will release them.

09:19:12 16    Q.    What are those countries for FIFA 21?

09:19:14 17    A.    U.S., Europe, Australia, Latin America.

09:19:18 18    Q.    Next to that there are a series of three or two digit

09:19:21 19    acronyms. Do you see those?

09:19:23 20    A.    I do.

09:19:24 21    Q.    What do those those show?

09:19:25 22    A.    Those show the platforms that the games will release on.

09:19:28 23    Q.    What are those platforms for FIFA 21?

09:19:31 24    A.    Xbox One, PlayStation 4, Nintendo Switch, and PC Xbox

09:19:38 25    version post launch.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 40 of 84 546
                                    WRIGHT - DIRECT / EARNHARDT

09:19:40   1   Q.   And iOS is listed there?

09:19:42   2   A.   It is not.

09:19:44   3   Q.   Okay. Just look, if you can, through all the games listed

09:19:49   4   on this chart and tell me if you see iOS listed for any of

09:19:53   5   them.

09:19:54   6   A.   I do not.

09:19:57   7   Q.   If you turn to the page 2476.6. Do you see this chart

09:20:10   8   "Titled High Profile Competitive Console Exclusives"?

09:20:14   9   A.   I do.

09:20:15 10    Q.   Which video game platforms are listed on this slide?

09:20:19 11    A.   PlayStation and Nintendo Switch and then competitive

09:20:23 12    stores, which would be PC stores.

09:20:29 13    Q.   Such as the Epic Games Store and Google?

09:20:36 14    A.   Epic Games or Stadia. I only see Epic and Stadia here.

09:20:43 15    Yes. Epic and Stadia.

09:20:45 16    Q.   Is IOS listed anywhere on this page?

09:20:47 17    A.   It is not.

09:20:50 18    Q.   You can put that away.

09:20:51 19         So let's focus on where consumers can buy Xbox games.

09:20:59 20    Where can a consumer buy a video game to run on an Xbox

09:21:03 21    console?

09:21:03 22    A.   On an Xbox console, you can buy a disk from a retailer, so

09:21:11 23    you can go out to Wal-Mart, Best Buy, by a physical disk that

09:21:16 24    can run, or you can -- from the Xbox console, there is the

09:21:20 25    Xbox Store where you can sign up to the Game Pass subscription
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 41 of 84 547
                                    WRIGHT - DIRECT / EARNHARDT

09:21:25   1   to get access to a broad set of titles, a hundred-plus titles,

09:21:29   2   or you can download any of those individual titles to be

09:21:32   3   played on the Xbox.

09:21:34   4   Q.    Okay. So let's focus on the Xbox Store. Can you explain

09:21:37   5   in just a bit more detail what is the Xbox Store?

09:21:41   6   A.    The Xbox Store is a curate store for the Xbox console that

09:21:48   7   gives you the option to see the titles, buy the titles, or

09:21:54   8   sign up to a subscription, as well as, you know, get other --

09:22:01   9   I guess not in the stores, so I'll leave it at that.

09:22:05 10    Q.    How can a user access the Xbox Store?

09:22:08 11    A.    You access the Xbox Store through -- if we're speaking

09:22:13 12    purely on console, you access the Xbox Store -- it's part of

09:22:19 13    the integrated experience, so when you go in to load up

09:22:23 14    your -- your Xbox, you see your community, you see your store,

09:22:29 15    you see the games you may already own.

09:22:31 16    Q.    And who shops at the Xbox Store?

09:22:35 17    A.    People who own an Xbox.

09:22:36 18    Q.    Does the Xbox Store offer games that can be run on any

09:22:42 19    platform other than the Xbox?

09:22:49 20    A.    In the Xbox Store for console, no, not that I'm aware of.

09:22:53 21    Q.    Can a user buy a game from the Xbox Store and based on

09:22:58 22    that purchase, run that game natively on the iPhone?

09:23:01 23    A.    No.

09:23:03 24    Q.    Could the user go to the iPhone and purchase a game and

09:23:08 25    based on that purchase, run it natively on an Xbox console?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 42 of 84 548
                                    WRIGHT - DIRECT / EARNHARDT

09:23:12   1   A.     No.

09:23:14   2   Q.     Does the Xbox Store compete for transactions with the

09:23:19   3   Apple App Store?

09:23:21   4   A.     No.

09:23:23   5   Q.     In your role in business development at Xbox, do you have

09:23:27   6   a preference for whether a potential user buys a game on iOS,

09:23:32   7   or are you agnostic as to whether that user buys a game on

09:23:37   8   iOS?

09:23:40   9   A.     I -- given that they're not many at all of our games that

09:23:45 10    run on iOS that are competing games, then we don't -- we're

09:23:50 11    agnostic. If you want to buy a game on iOS, wonderful.

09:23:54 12    Q.     And how does that compare to whether a user buys a game on

09:23:57 13    the PlayStation?

09:24:01 14    A.     I think if you've made a choice to buy a game on -- if you

09:24:05 15    made a choice to buy a PlayStation, then you're buying games

09:24:08 16    from Sony. That is taking away from you being an owner of an

09:24:15 17    Xbox for the most part and buying games through the Xbox

09:24:17 18    Store.

09:24:18 19    Q.     And that's different from iOS?

09:24:20 20    A.     It is. Sony is our direct competitor.

09:24:23 21                  THE COURT:        I want to remind you again, open-ended

09:24:25 22    questions.

09:24:26 23                  MR. EARNHARDT:          Okay. Thank you, Your Honor.

09:24:29 24    Q.     Are there some specific games that are available on both

09:24:34 25    the Xbox system and iOS in different forms? The same game
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 43 of 84 549
                                    WRIGHT - DIRECT / EARNHARDT

09:24:39   1   title but in different forms?

09:24:42   2   A.    Xbox system and iOS in different forms, yes. There is

09:24:46   3   several games that have been -- that have an iOS version of

09:24:50   4   them written.

09:24:52   5   Q.    So, for example, Minecraft?

09:24:55   6   A.    Correct.

09:24:55   7   Q.    Or Roblox?

09:24:57   8   A.    Correct.

09:24:57   9   Q.    Used to include Fortnite?

09:24:59 10    A.    Correct.

09:25:03 11    Q.    For those types of games, do you view sales on iOS as a

09:25:07 12    substitute for sales on the Xbox platform?

09:25:11 13    A.    No.

09:25:15 14    Q.    Do you believe the Xbox Store competes with the Apple App

09:25:21 15    Store for transactions in even those types of games?

09:25:25 16    A.    I don't believe so. I don't believe it's an either/or

09:25:29 17    choice. I believe if you're playing Minecraft on your mobile

09:25:33 18    phone, then you're buying, you know, things within iOS, you --

09:25:39 19    that, you know, is valuable to the Microsoft business. At the

09:25:42 20    same time if you are choosing to play Minecraft on the Xbox

09:25:47 21    console at that point in time, that's fine as well.

09:25:49 22    Q.    If a user buys a game on the iPhone, does Microsoft

09:25:54 23    believe that makes it unlikely that the user will buy the same

09:25:58 24    game on the Xbox if the user owns an Xbox?

09:26:01 25    A.    No.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 44 of 84 550
                                    WRIGHT - DIRECT / EARNHARDT

09:26:07   1   Q.   And what are some reasons why Microsoft believes that

09:26:11   2   users would be likely to buy games on both platforms?

09:26:18   3   A.   If you look at the market data, the data that I have seen,

09:26:23   4   there are roughly three billion gamers in the world.

09:26:28   5   Ninety-six percent of those gamers play games on a mobile

09:26:33   6   device. Also more than 50 percent of those gamers play on

09:26:38   7   another device, and so what you have to believe from that is

09:26:42   8   that people are playing games on mobile, but they are also

09:26:47   9   playing on a complementary device. So if you are buying games

09:26:55 10    on one, you are buying stuff on another, that it's additive.

09:27:02 11    Q.   Could a user play a game on her Xbox console while she's

09:27:08 12    waiting in line at the DMV?

09:27:10 13    A.   No.

09:27:12 14    Q.   Could she potentially do that with an iPhone?

09:27:15 15    A.   Of course.

09:27:19 16    Q.   One final question on this topic and then we'll change

09:27:21 17    topics.

09:27:24 18         When you're planning your business development strategy at

09:27:27 19    Xbox, do you factor in the following scenario:

09:27:32 20         A user is playing a game on a device, on a non-Xbox

09:27:38 21    platform. They see something in the game that they want to

09:27:43 22    purchase. They choose not to make the purchase then and there

09:27:47 23    from the device that they're playing on; instead, they stop

09:27:51 24    playing the game, close out of the game, move to wherever

09:27:56 25    their Xbox is, turn it on, boot it up, log into the game on
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 45 of 84 551
                                    WRIGHT - DIRECT / EARNHARDT

09:28:02   1   their Xbox console or their friend's Xbox console, make the

09:28:07   2   purchase for the item in the game that they were playing,

09:28:11   3   power down the Xbox, go back to the other device, and then

09:28:14   4   play the game with the item they just purchased. Do you

09:28:16   5   factor that in?

09:28:18   6   A.   No. That's a very unlikely scenario.

09:28:26   7   Q.   Switching topics a bit.

09:28:30   8        For apps purchased through the Xbox Store, games purchased

09:28:34   9   through the Xbox Store, does Microsoft charge developers a

09:28:37 10    commission?

09:28:38 11    A.   Yes.

09:28:38 12    Q.   And what is Microsoft's standard commission on the Xbox

09:28:41 13    Store?

09:28:43 14    A.   Our published commission is 30 percent.

09:28:46 15    Q.   Does Microsoft capture a meaningful share of the revenue

09:28:51 16    anywhere else in the Xbox ecosystem?

09:28:57 17    A.   I'm not sure I understand the question.

09:28:59 18                 THE COURT:        Me either.

09:29:00 19    BY MR. EARNHARDT:

09:29:02 20    Q.   Let me clarify.

09:29:03 21                 THE COURT:        Ask open-ended questions and then I can

09:29:05 22    get an answer. Go ahead.

09:29:07 23    BY MR. EARNHARDT:

09:29:08 24    Q.   Does Microsoft -- how much margin does Microsoft earn on

09:29:15 25    the sale of the Xbox consoles?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 46 of 84 552
                                    WRIGHT - DIRECT / EARNHARDT

09:29:17   1   A.   We don't. We sell the consoles at a loss. We subsidize

09:29:23   2   every console.

09:29:24   3   Q.   If Microsoft sells hardware consoles at a loss, why does

09:29:28   4   Microsoft keep selling them?

09:29:31   5   A.   Because our business model is set up so that we can

09:29:35   6   deliver an end-to-end gaming experience. The hardware is

09:29:41   7   critical to us delivering that gaming experience, and

09:29:45   8   therefore we know we need to -- for gamers to be able to have

09:29:53   9   a console. And we subsidize that and then we make money over

09:29:56 10    the long run on the game sales or the game subscriptions.

09:30:01 11    Q.   Just to be clear, does Microsoft ever earn a profit on the

09:30:05 12    sale of an Xbox console.

09:30:08 13    A.   No.

09:30:09 14    Q.   How does that compare to whether Apple earns a profit on

09:30:13 15    the sale of an iPhone?

09:30:15 16                MR. SRINIVASAN:         Objection. Foundation.

09:30:17 17                THE COURT:         Sustained.

09:30:17 18    BY MR. EARNHARDT:

09:30:20 19    Q.   How does the fact that you testified to, that Microsoft

09:30:26 20    loses money on the sale of its consoles, relate to the 30

09:30:30 21    percent commission that Microsoft charges in the Xbox Store?

09:30:37 22    A.   Our business model is such that we subsidize the console.

09:30:40 23    We charge a 30 percent commission for the games to be able to

09:30:45 24    run in that community so that the players can access the

09:30:53 25    games, and in the long run, that pays for the console.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 47 of 84 553
                                    WRIGHT - DIRECT / EARNHARDT

09:30:59   1   Q.   If Microsoft did not charge a commission on the Xbox

09:31:03   2   Store, would it make money or lose money in its Xbox business?

09:31:10   3   A.   We would lose money. It would -- yeah. It would be an

09:31:13   4   unprofitable business.

09:31:16   5   Q.   Now, Microsoft also runs something called the Windows

09:31:19   6   Store on PC; correct?

09:31:21   7   A.   That's correct.

09:31:21   8   Q.   What is the Windows Store on PC?

09:31:24   9   A.   It is a Windows Store that runs on PC that is -- has

09:31:33 10    applications and games and other things that you might expect

09:31:36 11    in a PC store.

09:31:38 12    Q.   So what sort of apps does Microsoft sell on the Windows

09:31:43 13    Store?

09:31:44 14    A.   All sorts of apps. We have productivity apps, we have

09:31:49 15    game apps, we have, you know, other media and entertainment

09:31:53 16    apps for download, so a variety.

09:31:57 17    Q.   What is the current commission that Microsoft charges on

09:32:02 18    the Windows Store?

09:32:03 19    A.   The commission has been 30 percent on the Windows Store.

09:32:07 20    We just announced reducing that to 12 percent.

09:32:11 21    Q.   And when will that become effective?

09:32:13 22    A.   August, I believe.

09:32:16 23    Q.   And why is Microsoft changing the commission it charges on

09:32:19 24    the Windows Store?

09:32:21 25    A.   There are multiple stores that compete on Windows. There
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 48 of 84 554
                                    WRIGHT - DIRECT / EARNHARDT

09:32:25   1   are, you know -- there is the Epic Games Store, there is the

09:32:30   2   Steam Store, there is the ability to download the games

09:32:33   3   directly from the publishers themselves, which happen to be

09:32:40   4   the vast majority. And so for our, you know, Windows Store,

09:32:45   5   in order for it to be competitive and relevant, we needed to

09:32:51   6   reduce the commission.

09:32:53   7   Q.   Are you aware of any plans to change the commission

09:32:57   8   charged by Microsoft on the Xbox Store?

09:33:00   9   A.   No.

09:33:02 10    Q.   Does Microsoft allow competing app store on its Xbox

09:33:07 11    platform like it does on Windows?

09:33:09 12    A.   No.

09:33:10 13    Q.   Does Microsoft allow developers to distribute their games

09:33:13 14    directly to consumers on its Xbox platform like it does on

09:33:17 15    Windows?

09:33:18 16    A.   No.

09:33:20 17    Q.   Can you explain to me then the ways the Xbox ecosystem is

09:33:25 18    different from the Windows ecosystem?

09:33:29 19    A.   The Xbox ecosystem is much, much smaller. I could share

09:33:35 20    the numbers but would prefer to do that in a closed setting,

09:33:39 21    but the numbers are, you know, materially smaller versus the

09:33:42 22    billions of PC or Windows devices, I should say, that are out

09:33:47 23    there.

09:33:47 24         And so, you know, the way that they are different in the

09:33:53 25    gaming world is that the Xbox Store is this curated,
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 49 of 84 555
                                    WRIGHT - DIRECT / EARNHARDT

09:34:00   1   custom-built, end-to-end hardware-to-software experience. The

09:34:05   2   Windows world is, you know, an open platform with lots of

09:34:08   3   different scenarios that people use these devices for with

09:34:13   4   the, you know, open browser where you can go access anything

09:34:17   5   that you may want, download it onto the device or use

09:34:21   6   alternative stores beyond Microsoft's.

09:34:27   7   Q.   Have you heard the terms "special purpose platform" and

09:34:30   8   "general purpose platform"?

09:34:31   9   A.   I've heard those. I think the deposition was one of the

09:34:35 10    times that I first heard them.

09:34:37 11    Q.   Do you have an understanding of what those terms mean?

09:34:39 12    A.   Sure.

09:34:41 13    Q.   Which is the Xbox ecosystem, special purpose or general

09:34:45 14    purpose?

09:34:46 15    A.   Special purpose.

09:34:48 16    Q.   Which is the Windows ecosystem, special purpose or general

09:34:51 17    purpose?

09:34:52 18    A.   General purpose.

09:34:53 19    Q.   Now, you testified --

09:34:55 20                 THE COURT:          What are they? What is your

09:34:56 21    understanding? It's not really relevant if I don't understand

09:34:59 22    your understanding.

09:35:00 23                 THE WITNESS:          Sure.

09:35:00 24         So a special purpose platform is where you are basically

09:35:07 25    building a hardware, a piece of hardware to do a specific
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 50 of 84 556
                                    WRIGHT - DIRECT / EARNHARDT

09:35:12   1   thing, right, just like you would, I guess, in the Apple

09:35:15   2   scenario, you would talk about the iPod was designed to play

09:35:19   3   music. That was really what it did.

09:35:21   4        The Xbox is designed to give you a gaming experience.

09:35:26   5   People buy an Xbox because they want to play games.

09:35:29   6                THE COURT:        So does it have to be just one thing?

09:35:32   7                THE WITNESS:          Typically. I think so. It's like

09:35:35   8   serving a special -- a very targeted, special intent.

09:35:41   9                THE COURT:        Okay. So anything beyond one is general?

09:35:47 10                 THE WITNESS:          I think -- I can't think of an example

09:35:49 11    not, but I think if it's a genre, games, music, you know,

09:35:54 12    things that you're like I'm buying this to do this particular,

09:35:57 13    like, very targeted theme, that's how I -- that would be my

09:36:02 14    definition of "special purpose."

09:36:04 15                 THE COURT:        And then how would you define "general"?

09:36:07 16                 THE WITNESS:          General is where you're buying

09:36:10 17    something because it can do a wide variety of things and that

09:36:16 18    changes every day. As new ideas are getting created, new

09:36:23 19    types of use cases are happening, you know, a new type of

09:36:28 20    technology gets invented, you can go and now expand to that

09:36:32 21    general purpose platform to go into that thing, so I think a

09:36:35 22    general purpose in the sense of like it can do a bunch of

09:36:40 23    things already, and it has the aperture to do a bunch more

09:36:44 24    things.

09:36:45 25                 THE COURT:        Okay. Thank you.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 51 of 84 557
                                    WRIGHT - DIRECT / EARNHARDT

09:36:46   1        Proceed.

09:36:47   2                 MR. EARNHARDT:        Thank you, Your Honor.

09:36:48   3   Q.   You testified earlier that you attempted to partner with

09:36:52   4   Apple to bring Microsoft's Cloud gaming service to iOS;

09:36:56   5   correct?

09:36:57   6   A.   That's correct.

09:36:58   7   Q.   Did you gain knowledge of, at least at a general level,

09:37:02   8   how the iOS ecosystem works from that experience?

09:37:05   9   A.   I did.

09:37:06 10    Q.   Okay. Is the iOS ecosystem a special purpose ecosystem or

09:37:12 11    a general purpose ecosystem?

09:37:14 12    A.   The iOS ecosystem to me is a general purpose ecosystem

09:37:17 13    because there is a variety -- a wide, wide variety like

09:37:21 14    millions of different ideas and applications that can come

09:37:23 15    through it.

09:37:27 16    Q.   In your understanding, does Apple operate a model whereby

09:37:34 17    it needs to subsidize its hardware sales in the iOS ecosystem?

09:37:39 18                  MR. SRINIVASAN:       Objection. Foundation.

09:37:40 19                  THE COURT:      Sustained.

09:37:42 20    BY MR. EARNHARDT:

09:37:44 21    Q.   Compared to the Xbox ecosystem, how many users does the

09:37:47 22    iOS ecosystem have?

09:37:49 23                  MR. SRINIVASAN:       Objection. Foundation.

09:37:50 24                  THE COURT:      Sustained. If you want her to answer

09:37:53 25    those kinds of questions, you have to lay a foundation;
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 52 of 84 558
                                    WRIGHT - DIRECT / EARNHARDT

09:37:55   1   otherwise, this comes in through different witnesses.

09:38:00   2                 MR. EARNHARDT:         Okay. Let me just try to lay a

09:38:02   3   foundation quickly. I won't spend much time on it. I can

09:38:05   4   move on, Your Honor.

09:38:06   5                 THE COURT:       It's not that -- it's your time. I'm

09:38:08   6   just saying I don't know how a Microsoft person is going to

09:38:10   7   have the foundation to answer those questions.

09:38:12   8                 MR. EARNHARDT:         Well, let me ask this.

09:38:14   9   Q.     Again, when you were trying to bring the xCloud gaming

09:38:18 10    service to iOS and partner with Apple, did that require you to

09:38:22 11    understand how Apple operates its iOS ecosystem?

09:38:26 12    A.     Yes. And how many users it has, yes.

09:38:28 13    Q.     Was it important to you in trying to bring the xCloud

09:38:31 14    gaming system to iOS to know how many users that might reach?

09:38:34 15    A.     Absolutely.

09:38:35 16    Q.     Was it important to you to know how many applications

09:38:37 17    there might be on iOS competing with your service?

09:38:39 18    A.     Yes.

09:38:43 19    Q.     On that basis, do you know how many iOS users there are?

09:38:47 20                  MR. SRINIVASAN:        Objection. Foundation.

09:38:48 21                  THE COURT:       Sustained. I mean, do you have -- did

09:38:51 22    Apple share information -- their proprietary information with

09:38:54 23    you?

09:38:55 24                  THE WITNESS:       It's well-published in the press, so --

09:38:58 25                  THE COURT:       So this is from external resources
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 53 of 84 559
                                    WRIGHT - DIRECT / EARNHARDT

09:39:01   1   like -- I'm -- sustained. Just because something is in the

09:39:07   2   press doesn't make it true.

09:39:10   3                THE WITNESS:           I think it's part of their financial

09:39:12   4   reporting.

09:39:13   5                THE COURT:       Okay.

09:39:14   6                MR. EARNHARDT:             Okay. I'll move on, Your Honor.

09:39:16   7   Q.   Let me show you another document. If you could look at

09:39:18   8   your binder. Actually -- look at your binder. Turn to tab

09:39:26   9   DX5523.

09:39:31 10                 THE COURT:       And to the point, if you want to show her

09:39:33 11    a financial statement, that's -- that is admissible evidence.

09:39:37 12                 MR. EARNHARDT:             Yeah, of course, Your Honor. We can

09:39:40 13    do that with a different witness.

09:39:51 14    Q.   This is another document that has redactions so we will go

09:39:54 15    very slowly, and I will be careful not to ask inappropriate

09:39:57 16    questions, and don't volunteer information that you see

09:40:00 17    because it may be redacted.

09:40:02 18    A.   Okay.

09:40:02 19    Q.   My first question is do you recognize this document?

09:40:04 20    A.   I do.

09:40:05 21    Q.   What is it?

09:40:07 22    A.   It is a report that is built by our Business Planning and

09:40:13 23    Strategy Team, and it does a market look at where profits come

09:40:19 24    from in the game industry.

09:40:21 25    Q.   And did you receive this document in the ordinary course
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 54 of 84 560
                                    WRIGHT - DIRECT / EARNHARDT

09:40:23   1   of business?

09:40:24   2   A.   I did.

09:40:25   3                 MR. EARNHARDT:       Move to admit DX5523, Your Honor.

09:40:29   4                 THE COURT:      Any objection?

09:40:30   5                 MR. SRINIVASAN:      No objection, Your Honor.

09:40:31   6                 THE COURT:      Admitted.

09:40:32   7            (Defendant's Exhibit 5523 received in evidence)

09:40:35   8   BY MR. EARNHARDT:

09:40:36   9   Q.   If you could turn to slide 31. This is a circumstance in

09:40:48 10    which we are going to be very careful.

09:40:50 11    A.   Okay.

09:40:50 12    Q.   So don't say any numbers.

09:40:52 13         At a very, very high level, what does this slide show?

09:40:58 14    A.   The profit breakdown on consoles.

09:41:02 15    Q.   And, again -- well, do you see section 7 near the bottom

09:41:08 16    that says "total hardware"?

09:41:09 17    A.   I do.

09:41:11 18    Q.   And, again, I don't want you to say it out loud, but do

09:41:15 19    you see the number that has been blotted out on the screen but

09:41:19 20    is clear in your book next to Microsoft under the margin

09:41:22 21    percentage?

09:41:24 22    A.   I do.

09:41:25 23    Q.   And does that number state the Xbox console operating

09:41:30 24    margin as of 2019?

09:41:32 25    A.   It does.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 55 of 84 561
                                    WRIGHT - DIRECT / EARNHARDT

09:41:37   1   Q.   And if you can turn to slide 17.

09:41:43   2        This is another slide in which a lot of information has

09:41:45   3   been redacted, so please don't read any specific numbers on

09:41:49   4   the page, but do you see the title of this slide as "PC Client

09:41:57   5   Revenues by Sales Channel"?

09:41:58   6   A.   Yes.

09:41:59   7   Q.   And do you see near the top where it says, "In PC client,

09:42:03   8   direct to consumer captured more than 83 percent of spend

09:42:08   9   while platforms generated approximately 15 percent of sales"?

09:42:11 10    A.   Yes.

09:42:12 11    Q.   What does that mean?

09:42:14 12    A.   This means that for people buying games on PCs, that they

09:42:20 13    are going directly to the publisher or developer to get that

09:42:25 14    game on PC and spending the money with them. The platforms,

09:42:31 15    whether it's a subscription or through a store only, generated

09:42:35 16    15 percent of the sales.

09:42:37 17    Q.   On PC?

09:42:38 18    A.   Correct.

09:42:38 19    Q.   So just to make sure I understand, publishers are able to

09:42:41 20    distribute their apps directly to consumers on Windows PC?

09:42:46 21    A.   That's correct.

09:42:46 22    Q.   And based on this, what percentage of the revenue in the

09:42:49 23    PC ecosystem is derived from that method of distribution?

09:42:53 24    A.   83 percent.

09:42:55 25    Q.   On iOS, can developers distribute their apps directly to
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 56 of 84 562
                                    WRIGHT - DIRECT / EARNHARDT

09:42:59   1   users?

09:43:00   2   A.   They cannot.

09:43:06   3   Q.   If you could please turn to slide 11. And, again, there

09:43:15   4   is information that's been sealed here so we will be very

09:43:19   5   careful.

09:43:21   6        What does this slide show?

09:43:23   7   A.   The publisher versus platform share of profit by segment.

09:43:31   8   Q.   And based on this, what is the percentage of the profit

09:43:42   9   share that app publishers retain on PC?

09:43:48 10    A.   On PC, app publishers retain 95 percent of the profit.

09:43:53 11    Q.   And what is that percentage on mobile?

09:43:57 12    A.   61 percent.

09:43:59 13    Q.   Do you see near the top of this slide it says,

09:44:01 14    "Platform-holders in closed device ecosystems and networks

09:44:08 15    capture meaningful profit share, 39 to 46 percent, while open

09:44:12 16    ecosystems favor publishers"?

09:44:14 17    A.   I do.

09:44:15 18    Q.   What is a closed ecosystem?

09:44:17 19    A.   A closed ecosystem would be Xbox as a console or iOS.

09:44:25 20    Q.   And what makes that closed?

09:44:27 21    A.   Because you cannot distribute games through any other

09:44:30 22    method.

09:44:31 23    Q.   And then what is an open ecosystem?

09:44:34 24    A.   You can -- you have competing ways to distribute games.

09:44:38 25    Q.   How does competition for distribution of games compare in
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 57 of 84 563
                                    WRIGHT - DIRECT / EARNHARDT

09:44:41   1   an open ecosystem to a closed ecosystem?

09:44:45   2   A.   An open ecosystem is much more profitable for developers

09:44:48   3   and publishers.

09:44:55   4   Q.   If you can turn to slide 3. Bullet 2 there reads,

09:45:06   5   "Publishers captured the majority of total industry profit, 66

09:45:10   6   percent. Platforms in closed ecosystems/networks, e.g.,

09:45:16   7   console, mobile, browser, generated 39 to 46 percent of

09:45:22   8   segment profits while platforms in open ecosystems, i.e., PC

09:45:26   9   client, generated only 5 percent of segment profit."

09:45:30 10         Do you see that?

09:45:31 11    A.   I do.

09:45:31 12    Q.   And then the next bullet reads, "Platforms relatively low

09:45:35 13    share of PC client segment profit, 5 percent, reflects revenue

09:45:39 14    flowing directly from consumers to publishers. 83 percent of

09:45:44 15    worldwide PC client revenue"?

09:45:46 16    A.   Yes, I see that.

09:45:47 17    Q.   Is that consistent with your understanding of how the

09:45:48 18    market dynamics are?

09:45:50 19    A.   Yes, it is.

09:45:55 20    Q.   And then if you turn back to slide 11, under the --

09:46:01 21    there's a big heading, sub-heading, then a tiny sub-heading.

09:46:08 22    Focusing on the tiny sub-heading, it says, "U.S. dollar

09:46:12 23    billions" redacted. Don't say the number. "Software and

09:46:15 24    services profit only excludes five billion in game video

09:46:19 25    profit and dedicated hardware profit." Do you see that?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 58 of 84 564
                                    WRIGHT - DIRECT / EARNHARDT

09:46:23   1   A.   I do.

09:46:24   2   Q.   Does that mean that the bars on this chart exclude profits

09:46:28   3   from the sale of iPhones in the mobile column?

09:46:36   4   A.   I'm sorry. I'm reading this again.

09:46:38   5        Yes, it does.

09:46:43   6   Q.   And if you could turn to slide 9 for me, please. And,

09:46:49   7   again, I don't want you to read this out loud. But do you see

09:46:53   8   where footnote 1 is located?

09:46:56   9   A.   I do.

09:46:57 10    Q.   And can you read footnote 1 to yourself. Do not read it

09:47:01 11    out loud.

09:47:03 12    A.   (Witness reads document.)

09:47:06 13         Yes. I see it.

09:47:08 14    Q.   Is that consistent with your understanding?

09:47:09 15    A.   Yes, it is.

09:47:12 16    Q.   Okay. You can put that aside.

09:47:16 17                 THE COURT:        So with respect to this, I suspect I

09:47:20 18    won't remember -- I said with respect to this, what I have

09:47:25 19    appropriately is the unredacted version. What I don't have is

09:47:29 20    the highlighted redacted version, and in order to make sure

09:47:35 21    that I don't inadvertently mention something in an order that

09:47:41 22    has been redacted, I need you all to give me a highlighted

09:47:45 23    version of this.

09:47:46 24                 MR. EARNHARDT:          We will do that, Your Honor.

09:47:48 25                 THE COURT:        Thank you. Proceed.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 59 of 84 565
                                    WRIGHT - DIRECT / EARNHARDT

09:47:49   1   BY MR. EARNHARDT:

09:47:50   2   Q.   Okay. I would like to come back to a topic you mentioned

09:47:53   3   right at the beginning of your testimony, Microsoft's Cloud

09:47:56   4   gaming service.

09:47:57   5   A.   Uh-huh.

09:47:58   6   Q.   We've heard some testimony on this, but what is Cloud

09:48:00   7   gaming?

09:48:01   8   A.   It is the ability to take games that were built for -- you

09:48:07   9   can think about it -- most specifically if a game was built --

09:48:12 10    actually, let me back up and think about the category as a

09:48:15 11    whole.

09:48:16 12         Cloud gaming is the ability to distribute games over the

09:48:19 13    internet without requiring any hardware.

09:48:22 14    Q.   And how does that work?

09:48:25 15    A.   You can run the games through data centers in other

09:48:32 16    locations and be able to send a feed down to any device that

09:48:36 17    has a screen internet connection and then send a command that

09:48:40 18    controls the game back up to the Cloud, so effectively you are

09:48:43 19    playing the game in a remote data center.

09:48:47 20    Q.   And has Microsoft developed its own Cloud gaming service?

09:48:50 21    A.   Yes, we have.

09:48:52 22    Q.   What's it called?

09:48:53 23    A.   The technology, the code name for the technology was

09:48:57 24    called xCloud. When we released it to market commercially,

09:49:02 25    it's a feature capability of our Game Pass Ultimate
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 60 of 84 566
                                    WRIGHT - DIRECT / EARNHARDT

09:49:06   1   Subscription.

09:49:08   2   Q.    Will you understand what I mean if I call it xCloud?

09:49:11   3   A.    I will.

09:49:12   4   Q.    And do you typically call it xCloud at Xbox?

09:49:15   5   A.    We do.

09:49:17   6   Q.    Why did Microsoft -- well, step back. What did Microsoft

09:49:22   7   have to do to develop the xCloud product?

09:49:27   8   A.    We had to effectively go and use -- find data centers

09:49:35   9   around the world that were already, you know -- as part of our

09:49:40 10    Azure operations. We went into many of our existing data

09:49:44 11    centers, but we had to go and a way that it's architected,

09:49:49 12    which I'm a little bit cautious about -- talking about here

09:49:54 13    publicly --

09:49:54 14    Q.    Yeah. We don't need specifically. Just generally what

09:49:58 15    were the steps that had to be taken?

09:50:00 16    A.    We had to find data centers, make it capable through

09:50:03 17    hardware and equipment for those games to be run natively out

09:50:08 18    of those data centers, and then we, you know, effectively had

09:50:12 19    to make our global streaming stack, update our client, you

09:50:16 20    know, do all the sorts of things that would be necessary in

09:50:19 21    order to deliver those games over the internet.

09:50:22 22    Q.    And did you develop a native application that would allow

09:50:26 23    a user to access xCloud?

09:50:28 24    A.    We developed a Game Pass Ultimate native -- I'm sorry -- a

09:50:34 25    Game Pass application that is a native mobile app, if that's
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 61 of 84 567
                                    WRIGHT - DIRECT / EARNHARDT

09:50:38   1   what we are talking about is mobile, that could access xCloud

09:50:41   2   that would have all the games then and be able to play those

09:50:45   3   games remotely.

09:50:46   4   Q.   What platforms is Xbox Cloud gaming currently available on

09:50:50   5   as a native application?

09:50:53   6   A.   As a native application, it is available on Android.

09:50:58   7   Q.   Did you build -- well, withdrawn.

09:51:01   8        Is it available as a native application on iOS?

09:51:05   9   A.   No.

09:51:06 10    Q.   Is it available in any form on iOS?

09:51:11 11    A.   Today it is not available on iOS, except a couple of weeks

09:51:15 12    ago, we released a beta version to distribute it to iOS

09:51:23 13    customers through the browser.

09:51:25 14    Q.   And what does it mean to be "in beta"?

09:51:28 15    A.   It is your early testing period before you release

09:51:32 16    something commercially.

09:51:36 17    Q.   And was Xbox Cloud gaming available on Android before it

09:51:40 18    was available on iOS?

09:51:41 19    A.   Yes.

09:51:42 20    Q.   And why did you make the decision to also make it

09:51:46 21    available on iOS?

09:51:48 22    A.   We tried very hard to get it onto iOS but were not able,

09:51:55 23    and so our strategy for xCloud was to release first on mobile,

09:51:59 24    and Android was the platform we were able to do so on.

09:52:03 25    Q.   And just even more generally, if you have an app on
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 62 of 84 568
                                    WRIGHT - DIRECT / EARNHARDT

09:52:08   1   Android, why do you need an app on iOS?

09:52:11   2   A.     They're different apps.

09:52:12   3   Q.     And how does that relate to the users that may access

09:52:15   4   them?

09:52:21   5   A.     I'm not sure I understand the question.

09:52:23   6   Q.     Could a user with an iPhone access the Android app?

09:52:27   7   A.     No.

09:52:28   8   Q.     Could a user with the Android app access the iOS app?

09:52:32   9   A.     No.

09:52:33 10    Q.     Did that factor into your decision to develop apps for

09:52:36 11    both platforms?

09:52:37 12    A.     Yes.

09:52:51 13    Q.     Okay. Did you attempt to bring a native app of xCloud to

09:52:57 14    iOS?

09:52:58 15    A.     Yes, we did. Over a long period of time.

09:53:01 16    Q.     At the beginning of that process, did you seek direction

09:53:04 17    from Apple about how to do that?

09:53:07 18    A.     Yes, we did.

09:53:08 19    Q.     And what did Apple tell you?

09:53:12 20    A.     The conversations had started before I began in the

09:53:16 21    business. The very first meeting I had with Apple was

09:53:21 22    understanding what are the iOS policies that are likely to

09:53:26 23    prevent -- that would prevent this from coming to iOS, and we

09:53:32 24    went to Cupertino to meet with Apple to talk through those

09:53:37 25    policies and understand whether there was intention to change
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 63 of 84 569
                                    WRIGHT - DIRECT / EARNHARDT

09:53:40   1   them because other forms of media and entertainment were able

09:53:45   2   to deliver the Cloud streaming service, and games was the

09:53:50   3   exclusion. So we weren't clear if that was intentional or if

09:53:54   4   it was in the middle of the policy being changed.

09:53:57   5        And we also wanted help and direction from Apple to -- for

09:54:02   6   them to see the product, to understand how it would run, and

09:54:05   7   to help us think about the way that we could be compliant or

09:54:09   8   do what was necessary to meet their policies.

09:54:12   9   Q.   And did you receive direction from Apple?

09:54:16 10    A.   The very first meeting we received direction to go and

09:54:20 11    follow the Netflix model or the audible model which would have

09:54:26 12    been great, quite frankly, for us. And then shortly after, we

09:54:31 13    heard that was not the right model for us, and we needed to go

09:54:35 14    a different direction with a model called Game Club where

09:54:39 15    every single game had to be individually downloaded onto the

09:54:43 16    phone.

09:54:44 17    Q.   And do you have an understanding why that would have been

09:54:48 18    required under Apple's policies?

09:54:53 19    A.   No. We -- we were seeking to understand why that was the

09:54:57 20    case, why there was a special carve-out for all other types of

09:55:01 21    media and entertainment, and gaming was not included in that,

09:55:05 22    but we did not get an answer, other than you must break out

09:55:09 23    every game into an individual executable.

09:55:16 24    Q.   Did you change your app to comply with the way that Apple

09:55:23 25    said it would need to be broken out to be acceptable on iOS?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 64 of 84 570
                                    WRIGHT - DIRECT / EARNHARDT

09:55:28   1   A.   We spent a good bit of time just trying to understand why.

09:55:31   2   If you think about there are games like Roblox, right, that

09:55:35   3   are a single app that have many games in them, and so we were

09:55:38   4   looking at the parallel and saying gosh, we just don't

09:55:41   5   understand because this is a single app with many games. You

09:55:44   6   know, you think about Netflix, Spotify, they are single app

09:55:50   7   with many songs and movies. You think about YouTube. It's a

09:55:54   8   single app with many videos. Why could we not have a single

09:55:58   9   app with many games? And so we spent a lot of time, probably

09:56:01 10    three or four months, trying to understand what this was.

09:56:05 11         At that point, we -- we explained what would happen from a

09:56:11 12    user experience perspective if we tried to break out every

09:56:15 13    game. You would have to put the streaming stack, according to

09:56:20 14    Apple's policies, into every single game. And what that would

09:56:25 15    mean is if you think about a Netflix or Spotify, every time

09:56:28 16    you make any update to your streaming technology, which

09:56:30 17    happens all the time, it would push that same update out to

09:56:35 18    your phone, and all your apps would just be constantly

09:56:39 19    spinning. And then if a game needed -- you know, it's a

09:56:43 20    catalog, so we move games in, we take games out. If we wanted

09:56:47 21    to remove a game, there would be a dead app sitting on the

09:56:51 22    phone. And we thought gosh, this is a really an inelegant way

09:56:55 23    for players to experience this.

09:56:58 24         And so we went back with a solution that said okay, we

09:57:01 25    think we know how to do this in a way that we can meet the
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 65 of 84 571
                                    WRIGHT - DIRECT / EARNHARDT

09:57:05   1   spirit of Apple's policies with breaking out every game as an

09:57:10   2   individual executable so that there would be the metadata,

09:57:14   3   there would be all the discovery, everything that they were

09:57:16   4   seeking, but we would have a reference app that contained the

09:57:21   5   streaming tech so the streaming tech didn't have to go out

09:57:25   6   into every app, and then we wrote told we triggered another

09:57:28   7   policy that said you can't have dependent apps, and so at that

09:57:33   8   point in time, we didn't see a path forward.

09:57:36   9   Q.   Just a couple questions about that.

09:57:37 10         You mentioned Roblox.

09:57:39 11    A.   Uh-huh.

09:57:40 12    Q.   Is that available natively on iOS?

09:57:43 13    A.   Yes.

09:57:43 14    Q.   And can you explain what you mean when you say it has

09:57:46 15    games within that game?

09:57:47 16    A.   There are --

09:57:49 17                  MR. SRINIVASAN:      Objection. Foundation.

09:57:55 18                  THE COURT:      Is it a game that -- well, lay some

09:57:59 19    foundation.

09:57:59 20         Sustained.

09:58:00 21    BY MR. EARNHARDT:

09:58:01 22    Q.   Have you seen Roblox played?

09:58:03 23    A.   I have.

09:58:04 24    Q.   Have you played it?

09:58:05 25    A.   I have.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 66 of 84 572
                                    WRIGHT - DIRECT / EARNHARDT

09:58:05   1   Q.     Can you explain what you mean when you say Roblox has

09:58:08   2   games within a game?

09:58:09   3   A.     I can. Roblox is a publisher who makes a single game

09:58:15   4   called Roblox, but there is a community of creators who build

09:58:20   5   micro versions of that game that exist as individual games

09:58:24   6   within that container, and that all sits in the same app and

09:58:29   7   sits natively on the app store.

09:58:31   8   Q.     Another question about your conversations with Apple.

09:58:33   9          Did you have conversations as to how Microsoft would --

09:58:40 10    would pay Apple for commissions that it would earn in your

09:58:45 11    app?

09:58:47 12    A.     We were very open to finding a way. There was a technical

09:58:52 13    challenge in -- you think about a game catalog, right, where

09:58:58 14    you have lots of these game titles. We've negotiated the

09:59:00 15    rates already with third-party publishers to be in that

09:59:04 16    catalog. Each of those games, in order to plumb into Apple's

09:59:12 17    in-app purchase system, you would have to go back and rewrite

09:59:16 18    all the connection links any time something was to be

09:59:19 19    purchased, so it would require us to go back to all of our

09:59:22 20    game developers and ask them to rewrite these links, and so

09:59:28 21    with Apple, we weren't seeking to negotiate the rev share

09:59:37 22    percent. We were seeking a way that we could not have to

09:59:40 23    rewrite all of these links and give some sort of aggregate way

09:59:44 24    in order to pay the store commissions.

09:59:47 25    Q.     Let me show you one more document. If you can turn to
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 67 of 84 573
                                    WRIGHT - DIRECT / EARNHARDT

09:59:50   1   Exhibit PX2311 in your binder. If you can just take a minute

10:00:04   2   to flip through that, and let me know when you have had a

10:00:08   3   chance to familiarize yourself with it. You may want to stop

10:00:11   4   at the back and move forward because that's how it happens

10:00:13   5   chronologically.

10:00:14   6   A.    I see, 2311.1. That one?

10:00:20   7   Q.    It starts at 2311.1 and then it has several pages behind

10:00:25   8   it.

10:00:26   9   A.    Right.

10:00:26 10    Q.    Do you recognize that document?

10:00:27 11    A.    Yes, I do.

10:00:28 12    Q.    What is it?

10:00:30 13    A.    It is on the first page -- it's an email correspondence

10:00:34 14    between myself and the Developer Relations Team at Apple.

10:00:41 15    Q.    And the date at the top is April 3rd, 2020?

10:00:45 16    A.    That's correct.

10:00:46 17                   MR. EARNHARDT:        Your Honor, I would move PX2311 into

10:00:49 18    evidence.

10:00:50 19                   THE COURT:     Any objection?

10:00:50 20                   MR. SRINIVASAN:      No objection, Your Honor.

10:00:52 21                   THE COURT:     Admitted.

10:00:52 22              (Plaintiff's Exhibit 2311 received in evidence)

10:00:53 23    BY MR. EARNHARDT:

10:00:53 24    Q.    If you could turn to the bottom of page PX2311.10.

10:01:03 25    A.    I have 2311.1. Is that it?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 68 of 84 591
                                    WRIGHT - CROSS / SRINIVASAN

10:44:48   1                MR. SRINIVASAN:        We will give you the transcripts.

10:44:50   2                THE COURT:        I have the transcripts. Page and line

10:44:52   3   number is what I'm looking for.

10:44:54   4                MR. SRINIVASAN:        So it's page 80, line 16 to 23.

10:44:57   5                THE COURT:        Hold on.

10:45:05   6                MR. CHIAPPETTA:           Your Honor, if I may be heard?

10:45:11   7                THE COURT:        Page 80, line 16 to 23. And was this a

10:45:17   8   30(b)(6) deposition?

10:45:20   9                MR. SRINIVASAN:        This was in her individual capacity

10:45:22 10    as she is here today, Your Honor.

10:45:24 11                 THE COURT:        Okay.

10:45:25 12                 MR. CHIAPPETTA:           Your Honor, this entire deposition

10:45:26 13    transcript is under seal, Attorneys' Eyes Only, or designated

10:45:30 14    as Attorneys' Eyes Only currently, and so I would just -- to

10:45:33 15    the extent that counsel intends to ask questions, I would ask

10:45:36 16    that those be previewed first.

10:45:42 17                 THE COURT:        Hold on. So do you know what the lines

10:46:01 18    are that he's talking about?

10:46:03 19                 MR. CHIAPPETTA:           Unfortunately I haven't had time to

10:46:04 20    bring it up yet because I had to run up here.

10:46:07 21                 THE COURT:        Go ahead.

10:46:09 22                 MR. SRINIVASAN:        Your Honor, on this issue, we

10:46:10 23    understand that that presumptive designation is only through

10:46:13 24    the protective order before trial and -- sorry.

10:46:16 25                 THE COURT:        Now I've read it. So what would you --
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 69 of 84 595
                                    WRIGHT - CROSS / SRINIVASAN

10:49:35   1   it. I don't know what his statements are.

10:49:37   2   Q.     You're not aware whether the general nature of those

10:49:38   3   statements are criticisms or not?

10:49:41   4   A.     Well, I assume they're not favorable, but I don't know

10:49:44   5   what the direct criticisms that Brad is making are.

10:49:47   6   Q.     Why do you assume they're not favorable?

10:49:50   7   A.     Because of our experience in trying to get an application

10:49:52   8   into the App Store.

10:49:52   9   Q.     Is it your testimony that Mr. Smith's -- the focus of his

10:49:56 10    criticisms relate to the xCloud streaming service and that's

10:49:59 11    it?

10:50:00 12    A.     Again, I don't know what Brad's statements are.

10:50:03 13    Q.     Okay. Do you recall -- switching gears, do you recall

10:50:08 14    that in advance of your deposition, you had an understanding

10:50:12 15    of what topics you would be discussing; correct?

10:50:19 16                  MR. CHIAPPETTA:         Your Honor, objection to the extent

10:50:20 17    the question calls for attorney-client communications.

10:50:23 18                  THE COURT:        Overruled. You were -- was a subpoena

10:50:27 19    issued?

10:50:27 20                  THE WITNESS:        A subpoena was issued, yes.

10:50:30 21                  THE COURT:        Did you read the subpoena?

10:50:31 22                  THE WITNESS:        It was sent to me. I looked at it.

10:50:34 23    Yes.

10:50:34 24                  THE COURT:        Okay. Answer the question.

10:50:36 25                  MR. CHIAPPETTA:         Your Honor, for clarification, the
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 70 of 84 596
                                    WRIGHT - CROSS / SRINIVASAN

10:50:37   1   subpoena did not have any topics since she is not a 30(b)(6)

10:50:41   2   deponent.

10:50:42   3                 THE COURT:         I don't need you to testify. She can

10:50:44   4   answer the question to the extent that she knows. If she has

10:50:46   5   had conversations with counsel, then she can testify to that,

10:50:50   6   too.

10:50:50   7          If you -- if you and your attorney had private

10:50:54   8   conversations, that I'm not interested in --

10:50:57   9                 THE WITNESS:         Yes. I have had no conversations with

10:50:58 10    Epic counsel. I know there were a set of things that they

10:51:02 11    showed me in the deposition that said "you're going to testify

10:51:05 12    to these topics," and then I saw somewhere, I cannot recall

10:51:10 13    where, where those topics changed coming into today.

10:51:15 14    BY MR. SRINIVASAN:

10:51:15 15    Q.     In fact, you prepared for the deposition over the course

10:51:17 16    of two days; right?

10:51:20 17    A.     We, on two separate days -- we had preparation sessions of

10:51:26 18    different lengths of time.

10:51:28 19    Q.     I think you had at least seven lawyers from Microsoft to

10:51:31 20    help prepare you in that deposition; correct?

10:51:34 21    A.     There were multiple lawyers present in that because there

10:51:39 22    were the -- our internal legal counsel as well as outside

10:51:48 23    counsel.

10:51:49 24    Q.     So I think it was at least seven, though?

10:51:52 25    A.     I can try and count, if that's helpful.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 71 of 84 597
                                    WRIGHT - CROSS / SRINIVASAN

10:51:55   1   Q.   No. That's okay.

10:51:55   2        And you prepared for your deposition by searching your

10:51:58   3   personal files over issues that you thought you might be asked

10:52:01   4   about; right?

10:52:02   5   A.   Yes. As I said in my deposition, I went back and searched

10:52:05   6   for the sequence on the xCloud conversations to refresh my

10:52:09   7   memory.

10:52:10   8   Q.   And in fact that's right, you testified that you in fact

10:52:13   9   looked specifically to refresh your memory on certain topics;

10:52:16 10    correct?

10:52:17 11    A.   Correct.

10:52:18 12    Q.   And you in fact have documents in your files about the

10:52:21 13    xCloud streaming service, the Xbox video game console, and

10:52:26 14    other operations related to those businesses; correct?

10:52:29 15    A.   I'm sorry. Is the question do I have emails on those

10:52:32 16    topics? Yes, of course.

10:52:35 17    Q.   Emails, PowerPoints, anything else, documents; correct?

10:52:39 18    A.   On our Xbox business, yes, of course.

10:52:41 19    Q.   And in fact, you also testified that among the Xbox

10:52:46 20    business documents you have, you have were -- are P&L

10:52:50 21    statements specific to Xbox; correct?

10:52:53 22    A.   That's correct, yes.

10:52:54 23    Q.   And you also have documents in your files relating to your

10:52:58 24    interactions with Apple; correct?

10:53:00 25    A.   The same ones that Apple has, yes.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 72 of 84 598
                                    WRIGHT - CROSS / SRINIVASAN

10:53:03   1   Q.   But you also said you had some internal documents. Don't

10:53:06   2   you also have internal Microsoft documents relating to your

10:53:09   3   dealings with Apple on the streaming business?

10:53:12   4   A.   Sure. There is emails on -- on the correspondence. Most

10:53:17   5   of it culminated in what we shared with Apple, yes.

10:53:21   6   Q.   I think you said you even have notes taken by your team at

10:53:24   7   Microsoft regarding at least one meeting you had with Apple.

10:53:27   8   That was shared with you; correct?

10:53:29   9   A.   There was an email, I believe, that summarized our meeting

10:53:34 10    in Cupertino the first time.

10:53:37 11    Q.   And in fact those kind of notes -- nobody at Apple would

10:53:40 12    have those notes. Those are internal to Microsoft; right?

10:53:43 13    A.   They would reflect the -- it truly was a sequence of the

10:53:46 14    conversation that Apple was part of, yes.

10:53:48 15    Q.   Okay. And you didn't produce any of these documents in

10:53:51 16    advance of your deposition, did you, ma'am?

10:53:54 17    A.   I don't know what was produced.

10:53:55 18    Q.   Okay. Well, did you provide the documents to anybody?

10:53:58 19    A.   Did I provide them? No -- ah, no.

10:54:01 20    Q.   Nobody even asked you for them; correct?

10:54:03 21    A.   No.

10:54:03 22    Q.   Okay. And you also said you might have -- you also have

10:54:07 23    files potentially regarding communications you have had with

10:54:10 24    Epic; right?

10:54:11 25    A.   I have not had communications with Epic. Personally it's
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 73 of 84 599
                                    WRIGHT - CROSS / SRINIVASAN

10:54:15   1   not part of my job responsibility.

10:54:17   2   Q.    The question was whether you have any documents, not

10:54:19   3   necessarily communications from you, but communications with

10:54:23   4   Epic from anybody at Microsoft?

10:54:26   5   A.    I don't know that to be true.

10:54:27   6   Q.    Okay. But you didn't look for those?

10:54:29   7   A.    I did not.

10:54:30   8   Q.    Okay. And who is Phil Spencer?

10:54:36   9   A.    Phil is the Executive Vice-President of Gaming at

10:54:39 10    Microsoft.

10:54:39 11    Q.    And you have spoken -- you have had at least one

10:54:42 12    conversation with Mr. Spencer about a conversation he had with

10:54:45 13    Mr. Sweeney about Apple's App Store; correct?

10:54:50 14    A.    I did not have a conversation with Phil about that, no. I

10:54:54 15    remember I think the question was asked in the deposition on

10:54:58 16    do I recall any conversations, and I said while I don't have

10:55:04 17    direct knowledge or email on it, I remember at one point in

10:55:09 18    some forum Phil mentioning he had gotten a note from

10:55:13 19    Mr. Sweeney.

10:55:13 20    Q.    So you had some communication with Mr. Spencer on it;

10:55:16 21    correct?

10:55:17 22    A.    I was involved in a forum where Mr. Spencer had mentioned

10:55:20 23    it.

10:55:21 24    Q.    Okay. And did you look for any emails regarding that

10:55:24 25    interaction with -- between Mr. Spencer and Mr. Sweeney?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 74 of 84 600
                                    WRIGHT - CROSS / SRINIVASAN

10:55:28   1   A.      No.

10:55:29   2   Q.      And again nobody asked you to look for those, did they?

10:55:31   3   A.      They did not.

10:55:32   4   Q.      You didn't produce any of these documents since your

10:55:34   5   deposition; right?

10:55:35   6   A.      I did not.

10:55:35   7   Q.      Okay. And are you aware that the Court urged Microsoft to

10:55:40   8   produce to Apple documents regarding the subject of your

10:55:42   9   testimony in advance of your deposition?

10:55:45 10    A.      No, I'm not aware of that.

10:55:46 11    Q.      Nobody told you?

10:55:47 12    A.      No.

10:55:48 13    Q.      Okay. And are you aware that specifically the Court said

10:55:51 14    that, quote, "the failure to produce relevant documents,

10:55:54 15    including documents relevant to the individual testifying

10:55:57 16    witness, to both parties, here to Apple, will be factored into

10:56:03 17    the individual witness's credibility and, if necessary, may

10:56:07 18    warrant the striking of the testimony." Did anybody tell you

10:56:09 19    that?

10:56:10 20    A.      No.

10:56:11 21    Q.      Okay. And you're not aware of that -- you didn't

10:56:14 22    otherwise become aware of that issue?

10:56:16 23    A.      I did not, no.

10:56:18 24    Q.      And are you aware that the Court said to the extent that

10:56:21 25    the third-party witnesses are concerned with an adverse
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 75 of 84 601
                                    WRIGHT - CROSS / SRINIVASAN

10:56:24   1   credibility determination at the bench trial, they should

10:56:28   2   ensure that they adequately and timely produce such documents

10:56:31   3   in advance of their deposition. Was that ever conveyed to

10:56:35   4   you?

10:56:36   5   A.     I'm sorry. What was the question?

10:56:38   6   Q.     The question is whether you understood that the Court said

10:56:40   7   the following: "To the extent that the third-party witnesses

10:56:44   8   are concerned with an adverse credibility determination at the

10:56:49   9   bench trial, they should ensure that they adequately and

10:56:53 10    timely produce such documents in advance of their deposition."

10:56:57 11    Did you ever come to understand that the Court had made that

10:57:00 12    request?

10:57:01 13    A.     No. I am not aware of that.

10:57:04 14    Q.     Would you have produced your documents had you known that?

10:57:09 15    A.     Probably not because I don't -- I did not come into this

10:57:13 16    feeling like my credibility would be questioned.

10:57:16 17    Q.     Okay. Well, I'm saying to you now that the Court has said

10:57:19 18    that that's an issue, now that you have learned that, would

10:57:21 19    you have done something differently?

10:57:23 20    A.     I don't know. Honestly, I haven't thought enough about

10:57:25 21    it. It seems like something that I would have to take time

10:57:28 22    and think about.

10:57:29 23    Q.     Okay. Fair enough.

10:57:30 24           Okay. Let's move on. You aware, ma'am, that Apple has

10:57:35 25    App Store guidelines; correct?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 76 of 84 602
                                    WRIGHT - CROSS / SRINIVASAN

10:57:36   1   A.   I am.

10:57:37   2   Q.   And part of your role at Microsoft is to know that the

10:57:40   3   Apple App Store -- what the rules are and understand how the

10:57:44   4   app review process goes; right?

10:57:46   5   A.   That's correct.

10:57:46   6   Q.   And you know that any app that seeks to be on the App

10:57:49   7   Store must comply with the App Store guidelines; right, ma'am?

10:57:53   8   A.   Yes.

10:57:54   9   Q.   And at some point, you approached Apple about getting

10:57:58 10    Microsoft's Cloud gaming streaming service on the App Store;

10:58:01 11    right? You just testified about that this morning?

10:58:03 12    A.   Right. That's correct.

10:58:05 13    Q.   You made an initial request of Apple. You talked about

10:58:07 14    that; correct? That happened.

10:58:09 15         And when you submitted that first proposal to Apple, Apple

10:58:13 16    responded that the proposed app violated Apple's app review

10:58:17 17    guidelines; right?

10:58:22 18    A.   Yes, but they invited us to a meeting in Cupertino to

10:58:26 19    discuss ways that we could look for ways to solve them.

10:58:34 20    Q.   Absolutely. In fact, they engaged you in further

10:58:36 21    conversation; correct?

10:58:37 22    A.   Uh-huh.

10:58:38 23    Q.   And --

10:58:39 24                  THE COURT:      That's a "yes"?

10:58:41 25                  THE WITNESS:      Yes.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 77 of 84 603
                                    WRIGHT - CROSS / SRINIVASAN

10:58:41   1   BY MR. SRINIVASAN:

10:58:41   2   Q.   And, in fact, if you recall, Apple identified three

10:58:44   3   specific reasons for why they object -- why the app was

10:58:48   4   rejected; right?

10:58:49   5   A.   Can you state the three because I can probably name more

10:58:51   6   than three.

10:58:52   7   Q.   Sure. But we -- well, let's take them one at a time. You

10:59:05   8   can tell me if there is more.

10:59:07   9   A.   Okay.

10:59:07 10    Q.   The first one was that the proposed xCloud app used remote

10:59:11 11    streaming which the App Store guidelines did not permit;

10:59:13 12    right?

10:59:15 13    A.   That's correct.

10:59:15 14    Q.   And Apple worked --

10:59:17 15    A.   I'm sorry. Let me correct that.

10:59:18 16         Prevent for gaming because they do -- they do allow that

10:59:24 17    for all other forms of media and entertainment.

10:59:27 18    Q.   Right. You mentioned that earlier. If you could just

10:59:29 19    stick to my questions, and you will have a chance to say those

10:59:32 20    things again, perhaps with Epic's counsel.

10:59:34 21         But Apple then worked with you on the remote streaming

10:59:36 22    issue, and eventually they amended their App Store guidelines

10:59:39 23    for everybody to allow streaming services; right?

10:59:47 24    A.   Yes. That that one particular policy they did amend

10:59:52 25    roughly six or eight months later.
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 78 of 84 604
                                    WRIGHT - CROSS / SRINIVASAN

10:59:54   1   Q.    Okay. So it was amended?

10:59:56   2   A.    Correct.

10:59:56   3   Q.    Okay. And then -- by the way, for its part, Microsoft

11:00:01   4   doesn't allow other streaming services on the Xbox Store, does

11:00:05   5   it?

11:00:06   6   A.    No. It's a closed ecosystem.

11:00:08   7   Q.    So under no circumstances could another streaming service

11:00:10   8   be on the Xbox; is that right?

11:00:15   9   A.    Generally available today, no, that's accurate.

11:00:17 10    Q.    Whereas with Apple now with the amendment, a streaming

11:00:20 11    service of some type could in fact be put on the App Store;

11:00:23 12    right?

11:00:24 13    A.    That being said, to my earlier point, Apple has

11:00:27 14    historically allowed many streaming services on --

11:00:31 15    Q.    So that's a "yes," ma'am?

11:00:32 16    A.    It's a "yes," that they were changing it to include gaming

11:00:35 17    for the first time.

11:00:37 18    Q.    Okay. Good.

11:00:37 19          And then let's go back to the xCloud proposal itself. A

11:00:41 20    second issue that Apple flagged as an App Store guideline

11:00:44 21    violation had to do with Microsoft publishing third-party

11:00:47 22    content; correct?

11:00:48 23    A.    That's correct.

11:00:49 24    Q.    Right. And Apple solved that issue for Microsoft as well;

11:00:52 25    right?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 79 of 84 605
                                    WRIGHT - CROSS / SRINIVASAN

11:00:53   1   A.     Yes. They did allow -- they permitted later down our

11:00:58   2   discussions for third-party content to come into a catalog.

11:01:02   3   Q.     Terrific.

11:01:02   4          And then the third and final issue was that, quote, "the

11:01:05   5   catalog for games would have to be individually separated one

11:01:09   6   by one to comply with the Xbox guideline." That was the third

11:01:13   7   issue; correct?

11:01:15   8   A.     That was the third issue in the order that you said them.

11:01:18   9   It's the first issue in terms of delivering the service at

11:01:21 10    all.

11:01:22 11    Q.     And that's the one issue that the two companies couldn't

11:01:24 12    overcome; correct?

11:01:25 13    A.     That's correct.

11:01:25 14    Q.     And so you understood very clearly what the reason Apple

11:01:29 15    was telling you for why the streaming service that you were

11:01:32 16    offering wasn't compliant; correct?

11:01:35 17    A.     We understood that Apple, as you are suggesting, often

11:01:39 18    amends policies as they take in new information and as time

11:01:42 19    progresses and they see what is happening, and this was a case

11:01:46 20    where they amended, too, but they did not amend the primary

11:01:51 21    issue.

11:01:51 22    Q.     You're not contending here that Apple somehow misapplied

11:01:54 23    its guidelines or treated you unfairly but that they weren't

11:01:59 24    willing to amend this particular guideline for Microsoft;

11:02:01 25    correct?
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 80 of 84 606
                                    WRIGHT - CROSS / SRINIVASAN

11:02:04   1   A.    I won't say for Microsoft. They weren't willing to amend

11:02:07   2   this for any gaming company.

11:02:09   3   Q.    Sure. For anybody. But that was the sticking point that

11:02:11   4   you had with Apple; correct?

11:02:14   5   A.    Yes. Which fundamentally breaks down the service we were

11:02:17   6   trying to deliver.

11:02:19   7   Q.    And would you agree that Apple tried to meet you halfway

11:02:22   8   to fix the problem for Microsoft?

11:02:26   9   A.    In what sense?

11:02:27 10    Q.    In terms of trying to work with Microsoft? They amended

11:02:30 11    two out of the three rules; correct?

11:02:32 12    A.    But they are not relative importance. The first issue --

11:02:36 13    the third issue in your list is the main issue and the other

11:02:39 14    two are relevant if you can't get through the first -- the --

11:02:44 15    the -- being able to give a game catalog.

11:02:47 16    Q.    Right. And it was in the context of this discussion you

11:02:49 17    had with Apple that you had one of your meetings with Apple

11:02:53 18    folks; correct?

11:02:55 19    A.    We had several meetings with Apple folks, yes.

11:02:58 20    Q.    It was in the context of one of those meetings that one of

11:03:00 21    your colleagues took notes of that meeting to understand what

11:03:04 22    occurred in that meeting; correct?

11:03:05 23    A.    No. The meeting that a colleague took notes in was the

11:03:09 24    very first meeting that took place in Cupertino where there

11:03:13 25    were five or six Apple members present as well as five or six
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 81 of 84 607
                                    WRIGHT - CROSS / SRINIVASAN

11:03:16   1   people from Microsoft from Xbox.

11:03:18   2   Q.   And that meeting was about trying to get xCloud on the

11:03:21   3   service; correct?

11:03:21   4   A.   Correct.

11:03:22   5   Q.   Yeah. Okay.

11:03:23   6        And those are the notes that you didn't turn over; right?

11:03:26   7   A.   But the notes are a recap of the discussion that everyone

11:03:28   8   in that conversation was privy to. They did not contain any

11:03:33   9   other commentary.

11:03:35 10    Q.   So that's a yes, you didn't turn them over?

11:03:38 11    A.   It's a yes, I did not supply that email to anyone.

11:03:42 12    Q.   Right. You didn't send it to Apple either?

11:03:44 13    A.   I don't know that. It's actually a good question. I

11:03:47 14    haven't gone back to say did that email -- it very likely

11:03:50 15    could have gone to Apple.

11:03:52 16    Q.   And did you have internal discussions with your colleagues

11:03:54 17    about this whole process?

11:03:56 18    A.   Oh, sure.

11:03:58 19    Q.   And at some point, Microsoft switched gears, correct, and

11:04:01 20    you decided to try to bring the streaming service to iPhone

11:04:05 21    users via the web Safari platform; correct?

11:04:10 22    A.   When we realized that after the attempts that we had made

11:04:14 23    that -- in proposing many different ways to be -- to comply

11:04:20 24    with the spirit of what they were asking us to do, that we

11:04:23 25    could not -- we saw no alternative to reach the iOS mobile
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 82 of 84 608
                                    WRIGHT - CROSS / SRINIVASAN

11:04:28   1   base of customers without basically starting over and spending

11:04:33   2   the last year, an entire year of an entire organization to

11:04:38   3   rewrite the technology to be delivered over browser.

11:04:44   4   Q.       So the answer to my question is yes, you started engaging

11:04:46   5   with Apple to get the service on through the Safari web?

11:04:49   6   A.       We reached out to get some understanding on WebKit to

11:04:55   7   point out some issues that were not working with our

11:04:57   8   controller in order to enable us to go over browser, that's

11:05:00   9   right.

11:05:00 10    Q.       Okay. And you in fact -- the Microsoft team and you

11:05:04 11    included enlisted the Apple team's help to get the xCloud

11:05:08 12    server working on Apple Safari browser; right?

11:05:12 13    A.       I don't know the extent of help. I know that we supplied

11:05:16 14    a list of bugs that we had found and asked for help in fixing

11:05:20 15    the issues to enable it, if that's help.

11:05:24 16    Q.       Right. In fact, you -- do you recall that it was a wish

11:05:26 17    list of things that you asked for Apple's web browser team to

11:05:30 18    work with you on to get the xCloud app to work through the

11:05:35 19    Safari browser?

11:05:36 20    A.       Yes. But we would have needed none of that if we had just

11:05:40 21    built a native app for the App Store, so based off their

11:05:44 22    direction to go build for browser, we had to start over, and

11:05:49 23    there were material bugs that we needed help to work through

11:05:53 24    in order for that to be possible.

11:05:54 25    Q.       So my question was did you provide them a wish list to
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 83 of 84 653
                                   WRIGHT - REDIRECT / EARNHARDT

12:01:51   1   Q.    What percentage of users actually -- withdraw.

12:01:55   2         What percentage of iOS users actually play video games on

12:02:00   3   a browser?

12:02:01   4                 MR. SRINIVASAN:      Objection. Foundation.

12:02:02   5                 THE COURT:      Sustained.

12:02:03   6   BY MR. EARNHARDT:

12:02:04   7   Q.    Have you seen data that calculates the percentage of iOS

12:02:10   8   users that play video games through a browser?

12:02:16   9   A.    I have seen data that says that --

12:02:18 10                  THE COURT:      Hold on.

12:02:20 11                  THE WITNESS:      Yes, ma'am.

12:02:21 12                  THE COURT:      The question was have you seen data, so

12:02:23 13    the answer is "yes"?

12:02:25 14                  THE WITNESS:      The answer is yes, but it's not data.

12:02:27 15    It's a conclusive point that says people don't play video

12:02:29 16    games on browser. They play over browser on PC.

12:02:33 17                  THE COURT:      And were those documents produced in this

12:02:35 18    litigation?

12:02:37 19                  THE WITNESS:      It potentially is in the profit

12:02:41 20    segment, but I'm not entirely certain.

12:02:43 21    BY MR. EARNHARDT:

12:02:43 22    Q.    Let me ask you some questions about that.

12:02:47 23          Ms. Wright, do you have any knowledge whatsoever regarding

12:02:50 24    what conversations took place between your lawyers at

12:02:54 25    Microsoft and Apple's lawyers regarding what the scope of the
               Case 4:20-cv-05640-YGR Document 602-1 Filed 05/06/21 Page 84 of 84 654
                                   WRIGHT - REDIRECT / EARNHARDT

12:02:57   1   Microsoft production would be?

12:02:59   2   A.   No, I do not.

12:03:00   3   Q.   Do you have any knowledge what conversations took place

12:03:03   4   between Epic's lawyers and Microsoft's lawyers regarding what

12:03:07   5   the scope of the Microsoft production would be?

12:03:09   6   A.   I do not.

12:03:10   7   Q.   Do you know whether Microsoft gave Epic exactly the same

12:03:15   8   documents that Microsoft gave Apple?

12:03:18   9   A.   I have no idea.

12:03:19 10    Q.   Is it possible that someone may have searched your files

12:03:22 11    at Microsoft without knowing it?

12:03:24 12    A.   Sure.

12:03:27 13    Q.   Your IT department has access to your emails?

12:03:29 14    A.   All of them, yes.

12:03:31 15    Q.   Your IT department has access to the PowerPoints that you

12:03:37 16    serve on your share drive?

12:03:38 17    A.   Yes.

12:03:39 18    Q.   Do you know whether those documents were searched for and

12:03:41 19    produced?

12:03:41 20    A.   Yes, I do.

12:03:42 21    Q.   Were they?

12:03:43 22    A.   Yes. My understanding is that there were documents

12:03:45 23    searched for because they were shown to me, and I did not give

12:03:47 24    them to anyone.

12:03:56 25    Q.   If you could pull back the black binder that you have,
